Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 1 of 86

EXHIBIT A
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 2 of 86

CURRICULUM VITAE
GARY MICHAEL VILKE, M.D., FACEP, FAAEM

HOME ADDRESS: OFFICE ADDRESS:

11582 Normanton Way Department of Emergency Medicine
San Diego, CA 92131 UCSD Medical Center

Phone: (619) 666-8643 200 W. Arbor Drive

Pager: (619) 290-9149 San Diego, CA 92103-8676

Phone: (619) 543-6210
Fax: (619) 543-3115
E-mail: gmvilke@ucsd.edu

PERSONAL: — Born September 12, 1966 in Cleveland, Ohio

EDUCATION:
Academic: B.S. in Zoology, University of California, Berkeley
1983-88 Berkeley, California
Medical School: M.D., University of California, San Diego School of Medicine
1988-92 La Jolla, California
Internship: Department of Surgery
1992-93 University of California, San Diego Medical Center
San Diego, California
Residency: Department of Emergency Medicine
1993-96 University of California, San Diego Medical Center

San Diego, California (Chief Resident: 1995-96)

Physician Leadership University of California, San Diego Medical Center
Academy: San Diego, California
2007-09

LICENSURE: California Medical License Number G-78057
BOARD CERTIFICATIONS:

National Board of Medical Examiners, 1993
American Board of Emergency Medicine, 1997, renewed 2007
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 3 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

APPOINTMENTS:

9/11 - Present

1/16 — Present

1/16 — Present

10/15 — Present

9/15- Present

2/14- Present

1/13 — Present

7/12 — Present

6/12 — Present

10/09 — Present

2/06 - Present

7/94 - Present

Professor of Clinical Emergency Medicine and Medicine, University of
California, San Diego (UCSD) School of Medicine

Emergency Medicine Clinical Service Chief, UC San Diego Health System

Co-Medical Director, Department of Emergency Medicine, UCSD Medical
Center

Medical Director, AirLinkUSA Air Ambulance Service

Staff Physician, El Centro Regional Medical Center Department of
Emergency Medicine

Assistant Chief, Division of Emergency Medical Services (EMS)/Disaster
Medicine, UCSD Medical Center, Department of Emergency Medicine

Medical Director, Carlsbad Fire Department
Medical Director, Risk Management, UC San Diego Health System

Associate Director, Department of Emergency Medicine Behavioral
Emergencies Research (DEMBER) Lab

UCSD Department of Emergency Medicine Clinical Research Scholar
Fellowship Director

Chief, Division of Clinical Research, UCSD Medical Center, Department of
Emergency Medicine

Base Hospital Physician, University of California Medical Center
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 4 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS EXPERIENCE/APPOINTMENTS:

4/07 — 12/16 Medical Director of the American Heart Association Training Center at the
UCSD Center for Resuscitation Science

7/96 — 12/15 Assistant Director, Department of Emergency Medicine, UCSD Medical
Center

7/13 — 9/15 Chief, Division of Custody Medicine, UCSD Medical Center, Department of
Emergency Medicine

4/99 — 9/15 Director, Custody Services, UCSD Medical Center (Co-Director 1999-2013)

3/13 — 9/15 Medical Director, AviaMedix Air Ambulance Service

10/11- 2/14 Chief, Division of Emergency Medical Services (EMS)/Disaster Medicine,
UCSD Medical Center, Department of Emergency Medicine

4/12 — 3/13 Medical Director, Aeromedevac Air Ambulance Service

7/09 — 6/12 Chief of Staff, UCSD Medical Center

7/07 - 6/09 Vice Chief of Staff UCSD Medical Center

7/04 — 6/09 EMS/Disaster Medicine Fellowship Director, Department of Emergency
Medicine.

3/02 - 2/06 Medical Director, San Diego County Emergency Medical Services

3/03 - 12/05 Medical Consultant, San Diego Chapter Red Cross Disaster Health Services

6/04 - 2/05 Interim Chief, San Diego County Emergency Medical Services

1/01 - 2/04 Medical Director, Southwestern College Paramedic Training Program

7/00 - 2/04 Medical Director, Palomar College Paramedic Training Program

7/97 - 1/03 Director, Prehospital Services, UCSD Medical Center

6/97 - 1/03 Medical Director, Paramedic Base Hospital, UCSD Medical Center

7/96 - 1/03 Medical Director, Mercy Air Medical Transport Service, San Diego,
California

4/99 - 3/01 Medical Co-Director, San Diego Central Jail Medical Services

1/96 - 7/96 Flight Physician, Mercy Air Medical Transport Service, San Diego,
California

7/95 - 7/96 Associated Emergency Physicians Medical Group, San Diego, California

12/94 - 7/96 Kaiser Permanente Emergency Department, San Diego, California

10/94 - 7/96 Med America Health Resource Company, San Diego, California

=3 6
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 5 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS EXPERIENCE/APPOINTMENTS (cont.):

4/94 - 7/95 Sharp-Rees-Stealy Urgent Care, San Diego, California
7/93 - 12/95 Flight Physician, Life Flight Air Medical Transport Service

PREVIOUS ACADEMIC APPOINTMENTS

7/05 — 9/11 Professor of Clinical Medicine, UCSD School of Medicine
7/01 - 6/05 Associate Professor of Clinical Medicine, UCSD School of Medicine
7/96 - 6/01 Assistant Clinical Professor of Medicine, UCSD School of Medicine
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 6 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

HONORS AND AWARDS:

1990
1996

1996
1996
1996
1996
1999

2000
2000

2000

2001
2004
2004
2004
2005
2005
2006
2007
2007
2007
2008
2008
2009
2009
2010
2011

Random House Medical Student Award

American College of Emergency Physicians, California Chapter Challenge

Bowl Winner

Council of Residency Directors (CORD) Resident Academic Achievement Award
Outstanding Emergency Medicine Resident

UCSD Emergency Department Staff Support Award

Journal of Emergency Medicine Outstanding Contribution Award

“Golden Apple” Teaching Award, UCSD Emergency Medicine Residency
Graduating Class of 1999

Faculty of the Year, UCSD Emergency Medicine Residency Graduating Class of 2000
Best Research Poster Presentation, California Chapter of the American College of

Emergency Physicians (CAL/ACEP) Scientific Assembly, Dana Point, California

Outstanding Scientific Abstract, State of California EMS Authority Annual Emergency
Medical Services for Children Conference, San Diego, California, November 2000
Best Oral Presentation, CAL/ACEP Scientific Assembly, Santa Clara, California
Academy of Clinician Scholars, University of California San Diego

Top Doctor in San Diego County, San Diego Magazine

Top Peer Reviewer, Annals of Emergency Medicine

Top Doctor in San Diego County, San Diego Magazine

Clinical Investigation Institute, University of California San Diego

Top Doctor in San Diego County, San Diego Magazine

Finalist San Diego Business Journal Health Care Champion Award

Top Doctor in San Diego County, San Diego Magazine

Top Peer Reviewer, Annals of Emergency Medicine

Top Doctor in San Diego County, San Diego Magazine

UCSD Undergraduate Campus Outstanding Faculty Mentor of the Year

Clinical and Translational Research Institute, Charter member

Top Doctor in San Diego County, San Diego Magazine

Top Doctor in San Diego County, San Diego Magazine

Top Doctor in San Diego County, San Diego Magazine
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 7 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

HONORS AND AWARDS, continued:

2012 Top Doctor in San Diego County, San Diego Magazine
2013 Top Doctor in San Diego County, San Diego Magazine
2014 Top Doctor in San Diego County, San Diego Magazine

2015 "25 Emergency Medicine & EMS Professors You Should Know" From Medical
Technology Schools at: http://www.medicaltechnologyschools.com/emt/emergency-
medicine-ems-professors-to-know

CERTIFICATIONS:

Basic Cardiac Life Support Instructor
Pediatric Advanced Life Support Provider
Advanced Cardiac Life Support Instructor
Hazardous Material Training, Level I

Advanced HAZMAT Life Support Provider

PROFESSIONAL SOCIETY MEMBERSHIPS:

American Medical Association, 1988-97

California Alumni Association, 1988

American College of Emergency Physicians, 1991-2000

Fellow, American College of Emergency Physicians, 2000

California Chapter of the American College of Emergency Physicians, 1991
Society for Academic Emergency Medicine, 1995

National Association of EMS Physicians, 1998

Fellow, American Academy of Emergency Medicine, 2000

California Chapter of the American Academy of Emergency Medicine, 2000
American Association of University Professors, 2002

California Conference of the American Association of University Professors, 2002
San Diego Faculty Association, 2002

San Diego County Medical Society, 2003

California Medical Association, 2003

American Association of Emergency Psychiatry, 2014

-6-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 8 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PATENTS:

# WO 2010/011976 A2: Medication Delivery Devices Having Penetrable Sterility Barriers and
Alignment Features (January 28, 2010)

# WO 2010/011976 A2: Medication Delivery Devices Having Penetrable Sterility Barriers and
Alignment Features (January 28, 2010)

# US 2010/011966 A2: Medication Delivery System (January 28, 2010)
# US 2010/0022987 Al: Medication Delivery System (January 28, 2010)

# US 61476836 Medication Delivery Apparatus (April 19, 2011)

CURRENT ACTIVITIES:

 

Objective Structured Clinical Examiner, Introduction to Clinical Medicine, UCSD School of
Medicine, 1997

UCSD Alumni Preceptor, UCSD School of Medicine, 1997
Physician Member, San Diego County Metropolitan Medical Strike Team, 1998

Quality Assurance Reviewer, Department of Emergency Medicine, UCSD Medical Center, 1999
Evaluator, UCSD Physician Assessment and Clinical Evaluation (PACE) Program, 2000
Tactical EMS Care Provider for San Diego Sheriff?s Special Enforcement Detail (SED), 2007
San Diego State Pre-Med Preceptor, SDSU, 2008

Phi Delta Epsilon Faculty Mentor, UCSD, 2008

LIFESHARING, A Donate Life Organization Advisory Board, 2010
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 9 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

Journals
Editor-in-Chief, Advances in Legal Medicine, Longdom Publishing, 2014-2015.

Senior Associate Editor/Editorial Board, Journal of Emergency Medicine, Elsevier Science,
Inc., 2013 (Associate Editor since 2007, Editorial board since 2000; reviewer since 1994)

Editorial Board, Prehospital Emergency Care, Taylor & Francis Group, 2006 (Reviewer since
2004)

Editorial Board, Journal of Forensic and Legal Medicine, Elsevier Science, Inc. 2012
(Reviewer since 2011)

Editorial Board, Emergency Medicine and Healthcare, Herbert Publications, 2013
Senior Reviewer, Annals of Emergency Medicine, Mosby, 2007 (Reviewer since 1998)
Reviewer, European Journal of Epidemiology, Kluwer Academic Publishers, 1996-97
Reviewer, Western Journal of Emergency Medicine, 2001

Reviewer, American Journal of Emergency Medicine, Elsevier Science, Inc., 2005
Reviewer, Emergency Medicine Journal, BMA House, 2006

Reviewer, Forensic Science International, 2007

Reviewer, California Journal of Emergency Medicine, 2007

Reviewer, Journal of the American Medical Association (JAMA), 2009

Reviewer, BioMedical Engineering OnLine, 2009

Reviewer, Bioelectromagnetics, 2010

Reviewer, Forensic Science, Medicine and Pathology, 2010

Reviewer, Psychology Research and Behavior Management, 2010

Reviewer, Academic Emergency Medicine, 2010

Reviewer, Medicina, 2012

Reviewer, Injury Prevention, 2013

Reviewer, Therapeutics and Clinical Risk Management, 2013

Reviewer, Pediatrics, 2013

Reviewer, Journal of Forensic Toxicology and Pharmacology, 2014

Reviewer, Journal of Injury and Violence Research, 2014

Reviewer, International Journal of Molecular Sciences, 2015

Reviewer, Emergency Medicine International, 2015

Reviewer, Policing: A Journal of Policy and Practice, 2016
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 10 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

Content Expert
Reviewer, Practical Summaries in Acute Care, Thomson American Health Consultants, 2006

Expert Editorial Advisor, Managing the Ankylosing Spondylitis Patient in an Emergency Setting
for the Spondylitis Association of America (SAA). 2008

Content Expert for Cable News Network (CNN), 2009

Content Expert for ABC News, 2011
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 11 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS ACTIVITIES:

 

Vice-President, California Chapter of Emergency Medicine Residents Association, 1994-95

Editor-in-Chief, California Chapter of Emergency Medicine Residents Association Newsletter,
1994-95

Co-Director, School of Medicine 225: Introduction to Emergency Medicine, UCSD School of
Medicine, 1994-95

Strike Team Leader, DMAT Olympics 1996 Biological & Chemical Antiterrorist Medical Support
Director, Mercy Air Medical Transport Services Continuing Clinical Education, 1996-2003
Member, San Diego County 911 Dispatch Quality Review Board, 1997-98

Co-Director, University of California, San Diego School of Medicine, Course SOM 224T, 1997-2002
Pediatric Advanced Life Support Course Director, 1997-2002

Editor-in-Chief, UCSD Medical Center EMS Run Review, 1997-2003

Sponsor, Palomar College Emergency Medical Education Department Paramedic Training,
1997-2003

Medical Support Physician, Super Bowl XXXII, San Diego, California, January 25, 1998

Medical Support Physician, Suzuki Rock-n-Roll Marathon, San Diego, California, June 21, 1998

Marketing Director, California Chapter of the American College of Emergency Physicians
(CAL/ACEP) Scientific Assembly, 1998-99

Member, Program Committee, CAL/ACEP Scientific Assembly, 1998-99

Howard Hughes Foundation Undergraduate Preceptor, 1998, 1999

Co-editor, Pearls from PAC Newsletter, 1998-2000

Preceptor, Introduction to Clinical Medicine 201-B, UCSD School of Medicine, 1999
EMS Team Leader, San Diego County Metropolitan Medical Strike Team, 1999
Co-Chair, Program Committee, CAL/ACEP Scientific Assembly, 1999-2000 and 2000-01
Member, San Diego County Bio-Terrorism Planning Group, 1999-2003

Moderator, EMS Poster Section, Western Regional Society for Academic Emergency Medicine
Conference, Portland, Oregon, April 2000

Preceptor, California State University Dominguez Hills Statewide Nursing Program, 2000

Affiliate Faculty, Southwestern College Paramedic Training Program, 2000-03

-10-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 12 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS ACTIVITIES, continued:
Medical Director, EPIC “Eliminate Preventable Injuries of Children” Medics, San Diego
County, 2000-03
San Diego Port District AED (Automated External Defibrillator) Program RPF Panel, 2001
Peer Reviewer, Pediatric Emergency Medicine Reports, 2001
Reviewer, Scientific Abstract Presentations, CAL/ACEP Scientific Assembly, 2001-02
Member, Board of Directors, CAL/ACEP, 2001-03
Moderator, Western Regional SAEM Research Presentations, San Diego, California, April 2002
Clinical Coordinator, Southwestern College Emergency Medical Technician Program, 2001-03
Santa Clara County/Regional Medical Center Trauma Designation Review Committee, 2004
San Diego County Health Services Capacity Issues Task Force, 2002-06
San Diego Regional Safety Consortium Inter-facility Transfer Protocol Task Force, 2004-06
San Diego Regional Fire Prevention Emergency Preparedness Task Force, 2004-2006
San Diego County Task Force on Fire Prevention, 2004-06

President-Elect, EMS Medical Director’s Association of California, 2005-06
Medical Director, San Diego County Metropolitan Medical Strike Team, 1998-2008

American College of Emergency Physicians (ACEP) Task Force on Excited Delirium Syndrome
2009-10

National Institute of Justice Task Force on Excited Delirium, 2011

Member, Disaster Medical Assistance Team (CA-4), 1994-2011

Operations Committee, San Diego County Metropolitan Medical Strike Team, 1998-2010

-ll-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 13 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

CURRENT UCSD COMMITTEE MEMBERSHIPS:

Research Committee, Department of Emergency Medicine, 1997

UCSD Faculty Association, 2002

Quality Improvement/Peer Review Committee, Department of Emergency Medicine, 2002
UCSD Academy of Clinician Scholars Executive Committee, 2005

UCSD Medical Staff Executive Committee, 2007

Chair, UCSD Medical Risk Management Committee, 2012

Chair, UCSD Allocation Committee, 2012

UCSD Significant Events Committee, 2012

Rady Children’s Root Cause Analysis Committee, Ad hoc, 2012

Co-Chair, UCSD/Rady Children’s Joint Risk Management Committee (JRMC), 2013
UCSD Patient Experience Executive Committee, 2013

UCSD Faculty Leadership Group, 2014

Patient Advocacy Reporting System (PARS) Oversight Team, 2014

Rady Children’s Emergency Department Faculty Search Committee, 2015

UCSD Department of Emergency Medicine Clinical Operations Committee, 2016
UCSD Department of Emergency Medicine Executive Committee, 2016

UCSD Department of Emergency Medicine Management Committee, 2016

UCSD Department of Emergency Medicine/Psychiatric Committee, 2016

UCSD Hillcrest Emergency Department Patient Flow Task Force, 2016

UCSD Health System Grievance Committee, 2016
UCSD Threat Assessment Management Committee, 2016

-12-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 14 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS UCSD COMMITTEE MEMBERSHIPS:

 

UCSD Department of Emergency Medicine Academic Affairs Committee, 2013-15
President, UCSD Academy of Clinician Scholars, 2013-15

UCSD Board of Governor’s Committee, 2013-15

UCSD Academic Senate Representative Assembly, Alternate, 2011-13

UCSD Sheriff Managed Care Oversight Committee

Ladder Rank Recruitment Committee, UCSD Department of Emergency Medicine, 2013
UCSD Medical Staff Bylaws Work Group, 2014

Chair, Emergency Department Staffing Committee of Process Action Team, 1994-95
Hospital Infection Control Committee, 1994-95

Emergency Medicine Housestaff Association Representative, 1994-96

Emergency Department Clinical Practices Committee, 1994-96

Emergency Department Peer Review/Quality Assurance Committee, 1995-96
Emergency Department Critical Care Room Process Action Team, 1996
Paramedic/Emergency Department Interface Task Force, 1998-99

Emergency Department Staffing Committee, Department of Emergency Medicine, 1999
Credentials Committee, 1997-2000

Faculty Search Committee, Department of Emergency Medicine, 1999, 2000, 2002
Medical Director’s Group, 1997-2002

Patient Care Review Committee, 2003

Medical Risk Management Committee, 2002-07

Patient Improvement and Outcome Committee, 2003-05

Medical Staff Executive Committee Reorganization Ad Hoc Committee, 2005-2006
UCSD Phasing Strategy Ad Hoc Committee, 2005-06

Clinical Representative, Trauma Quality Assurance Program, 1998-2006

Vice Chief of Staff, UCSD Medical Center, 2007-2009

UCSD/San Diego Sheriff Security Working Group, 2003-10

Chief of Staff, UCSD Medical Center, 2009-2012

Vice-Chair, Quality Council Committee, 2009-2012 (member since 2003)

Chair, Medical Staff Executive Committee, 2009-2012

UCSD Governance Advisory Committee, 2009-2012

-13-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 15 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS UCSD COMMITTEE MEMBERSHIPS. continued:

UCSD Department of Medicine Clinical Operations Redesign Enterprise (CORE) Initiative
Team, 2009-2012

Director of Risk Management Selection Committee, 2007

Chair, Medical Risk Management Committee, 2003-07 (member since 2002)
Medical Risk Management Executive Committee, 2003-07

UCSD Medical Center Allocation Committee 2005-07

Patient Safety Committee, 2003-07

Vice Chair, Medical Staff Executive Committee, 2007-09

Chair, Patient Care and Peer Review Committee, 2007-09 (member since 2005)
Trauma Multidisciplinary Committee, 2000-09

Department of Medicine Committee on Advancement and Promotions (DOMCAP), 2007-09
Vice Chair, Quality Council Committee, 2009-2012

UCSD Medical Center Syncope Task Force, 2010-11

UCSD Director of Risk Management Selection Committee, 2012
Secretary-Treasurer, UCSD Academy of Clinician Scholars, 2005-12

UCSD Root Cause Analysis Committee, 2013

UCSD Department of Emergency Medicine Chair Selection Committee, 2012-13
UCSD Department of Emergency Medicine Faculty Coverage Committee, 2012-13
UCSD Integrated Delivery Network Design Team, 2012-13

UCSD Department of Emergency Medicine Patient Satisfaction Committee, 2012-13
UCSD Department of Emergency Medicine Faculty Search Committee, 2013

CURRENT COMMITTEE MEMBERSHIPS:

American Academy of Emergency Physicians, Clinical Practice Committee, 2011
Carlsbad Fire Department EMS Oversight Committee, 2013
San Diego County Base Station Physicians’ Committee, 2013

-14-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 16 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS COMMITTEE MEMBERSHIPS:

Practice Management Committee, CAL/ACEP, 1994-95

Committee on Prehospital Stroke Triage, San Diego County Medical Society, 1998
Research Subcommittee, San Diego County Prehospital Audit Committee, 1997-99
Prehospital RSI Task Force, San Diego County Prehospital Audit Committee, 1997-99
Chair, San Diego County Prehospital Audit Committee, 1998-2000

San Diego County Pediatric CPR Task Force, 1999-2000

San Diego Sheriff's Source Selection Committee, 2000

Steering Committee, San Diego County Metropolitan Medical Strike Team, 1998-2001
Program Committee, CAL/ACEP Scientific Assembly, 1998-2001 (Co-Chair for 1999-2001)
Awards Committee, CAL/ACEP Scientific Assembly, 1999-2001

EMS Committee, San Diego County Metropolitan Medical Strike Team, 1999-2001

San Diego Metropolitan Medical Response System Bio-Terrorism Planning Group, 1999-2001
San Diego County EMS QA Net Prehospital Design Steering Committee, 2000-01

Chair, CPR Subcommittee, San Diego County Prehospital Audit Committee, 1998-2002
San Diego County SIPs (Serial Inebriate Program) Task Force, 2000-02

Task Force Leader, CAL/ACEP Scientific Assembly, 2001-02

Chair, Training Committee, San Diego County Metropolitan Medical Strike Team, 2001-02
Co-Chair, EMS Committee, CAL/ACEP, 2001-02

Policy Committee, CAL/ACEP, 2001-02

Chair, Research Subcommittee, San Diego County Prehospital Audit Committee, 2000-02
Governmental Affairs Committee, CAL/ACEP, 2001-02

Didactic Subcommittee, SAEM Program Committee, 2001-02

Program Memt Committee, San Diego County Metropolitan Medical Strike Team, 2001-03
Air Medical Transport Section, American College of Emergency Physicians, 2001-03

San Diego County Sheriffs Mortality Review Committee, 2001-03

San Diego County Sheriff’s Pharmacy and Therapeutics Committee, 2001-03

City of San Diego EMS Physicians’ Advisory Committee, 1998-2006
City of San Diego Prehospital Cardiac Advisory Committee, 1998-2006
Education Committee, CAL/ACEP, 2000-03

SAEM EMS Interest Group, 2001-2006 (Co-chair 2003-04)

-15-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 17 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS COMMITTEE MEMBERSHIPS, continued:

San Diego County EMS for Children (EMSC) Advisory Committee, 2002-05

Scientific Subcommittee, SAEM Program Committee, 2002-05

Police Executive Research Forum Task Force on Conductive Energy Weapons Use, 2005
San Diego County EMS for Children (EMSC) Advisory Committee, 2002-05

Scientific Subcommittee, SAEM Program Committee, 2002-05

Member-at-large, EMDAC Officer Board, 2004-05

San Diego County Fire Chief’s Association, 2004-06
San Diego County Sheriff's Helicopter Program Ad Hoc Advisory Committee, 2004-06

Chair, San Diego County HRSA Work Group, 2004-06

San Diego County Regional Helicopter Advisory Committee, 2004-06

San Diego County HRSA Executive Steering Committee, 2004-06

San Diego County Critical Care Transport Working Group, 2005-06

San Diego County Prehospital Patient Record IT Steering Committee, 2005-06

San Diego County Cardiac Advisory Committee, 2005-06

San Diego County Stroke Advisory Committee, 2005-06

San Diego County Emergency Medical Care Committee, 2006

Co-Chair, San Diego County Medical Society EMS Medical Oversight Committee, 2002-2006
Chair, EMS Committee, American Academy of Emergency Medicine California Chapter, 2000-06
EMS Medical Director’s Association of California, 2002-06

San Diego County Trauma Administrators Committee, 2002-06

Chair, San Diego County EMS Research Committee, 2002-06

Chair, San Diego County Paramedic Protocol Revision Committee, 2002-06

San Diego County Public Health Services Physicians Group, 2003-06

SAEM EMS Interest Group, 2001-2006 (Co-chair 2003-04)

San Diego County Healthcare Advisory Committee on Terrorism, 2003-06

San Diego County Paramedic Training Joint Advisory Committee, 2000-06

San Diego County Public Health Preparedness Team, 2001-06

EMS Section, American College of Emergency Physicians, 2001-06

Chair, San Diego County Aeromedical Protocol Committee, 1998-2006
San Diego County Committee on Pediatric Emergency Medicine, 1998-2006

-16-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 18 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS COMMITTEE MEMBERSHIPS, continued:
San Diego County Base Hospital Physicians Committee, 1997-2006
San Diego County Trauma Audit Committee, 1997-2006
San Diego County Prehospital Audit Committee, 1997-2006
EMS Medical Director’s Association of California, 2002-06
SAEM Program Committee, 2001-2007
Chair, Photography Subcommittee, SAEM Program Committee, 2002-2007
Training Committee, San Diego County Metropolitan Medical Strike Team, 2001-09
San Diego BEACON/EMS Hub Technical Committee, 2012-13
San Diego Central Jail Quality Assurance Committee, 1999-2013
San Diego Central Jail Medical Oversight Committee, 1999-2013
Resuscitative Outcomes Consortium (ROC) Executive Committee, 2014-15
Resuscitative Outcomes Consortium (ROC) EMS Operations Committee, 2014-15
Resuscitative Outcomes Consortium (ROC) Management Committee, 2014-15
Resuscitative Outcomes Consortium (ROC) Hospital Practices Cardiac Committee, 2014-15
Resuscitative Outcomes Consortium (ROC) Publications Committee, 2014-15
Resuscitative Outcomes Consortium (ROC) Cardiac Committee, 2014-15

Resuscitative Outcomes Consortium (ROC) Trauma Committee, 2014-15

-17-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 19 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

CURRENT FUNDED RESEARCH:

1. Co-Investigator with Edward Castillo (PD for study entitled, “Acute Home Care as an
Alternative to Inpatient Admission from the Emergency Department”. Funded by the Gary
and Mary West Health Institute, 2015 — 2016. Amount: $499,125.

2. Co-Investigator with Theodore Chan (PI) for study entitled, “The Gary and Mary West

Geriatric Center of Excellence (West COE): Phase 1 Research Development”. Funded by the
Gary and Mary West Health Institute, 2015-2016. Amount: $243,610.

-18-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 20 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS FUNDED RESEARCH:

ky,

10.

11.

12.

Co-Investigator with Tom Neuman (PI) for evaluation of positional asphyxia in the hobble
restraint position, funded by the County of San Diego, 1995--$33,900

Co-Investigator, with Theodore Chan (PD), for evaluation of the Melker percutaneous
cricothyrotomy kit in human cadavers, funded by Cook Medical Products, 1997--$10,000

Co-Investigator with John Eisele (PI) for the evaluation of positional asphyxia in the hobble
restraint position with weight on subjects' backs, funded by the American Academy of
Forensic Sciences, 1998--$2,500

Co-Investigator, with Theodore Chan (PI), for study entitled, “The Impact of Oleoresin
Capsicum Spray on Respiratory Function in Human Subjects in the Sitting and Prone
Maximal Restraint Positions.” Study funded by the National Institute of Justice, U.S.
Department of Justice, 1998-99. UCSD No. 98-7107; USDOJ Federal Award #98-IJ-CX-
0079. Amount: $128,176

Principle Investigator (PI) for study entitled “Evaluation of Hurricaine anesthetic in patients
with dyspepsia” funded by Beutlich Pharmaceuticals for, 2001. Amount: $1,500

Co-Investigator, with Theodore Chan (PI), for evaluation of the Melker percutaneous
cricothyrotomy kit in human cadavers, funded by Cook Medical Products, 2003. Amount:
$12,000

Co-Investigator, with David Hoyt (PI) for the Resuscitation Outcomes Consortium: UCSD /
San Diego Resuscitation Research Center, funded by the NIH, 9/1/04 to 6/30/09, UO1
HL077908. Amount: $2,250,522

Co-Principal Investigator (Co-PI), with Theodore Chan, for study entitled, “The effect of
Taser on Cardiac, Respiratory and Metabolic Physiology in Human Subjects.” Study funded
by the National Institute of Justice, U.S. Department of Justice, 10/1/2005 to 9/30/2007.
UCSD No. 2006-0846; USDOJ Federal Award #98-IJ-CX-0079. Amount: $213,941.4

Co-Investigator, with Daniel Davis (PI) for the study entitled, “ROC Interventional Trials:
Hypertonic Resuscitation for Traumatic Injury, Trauma Epistry, PRIMED”, funded by the
NIH, 7/1/06 to 6/30/08. UO1 HL077863. Amount: $331,320

Co-Investigator, with Daniel Davis (PI) for the, “ROC Cardiac Epistry”, funded by the AHA,
7/1/06 to 6/30/08. Amount: $133,427

Co-Investigator, with Theodore Chan (PI) for study entitled, “Multi-Center Study of the
Impact of Nurse-Patient Ratios on Emergency Department Overcrowding.” funded by the
Emergency Medicine Foundation, 7/1/07 to 6/30/08. Amount: $50,000

Principal Investigator (PI) for study entitled, “Evaluation of the Ventilatory and Respiratory Effects of
a Restraint Chair on Human Subjects.” Funded by the Institute for the Prevention of In-Custody
Deaths, Inc, 1/1/07 to 12/31/07. Amount: $11,658

-19-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 21 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS FUNDED RESEARCH (cont):

13.

14.

15.

16.

17.

18.

2.

20.

21.

22.

23.

Co-Investigator, with Edward Castillo (PI) for study entitled, “California ED Diversion Project
Evaluation.” funded by the California Healthcare Foundation, 5/15/08 to 10/15/08. Amount:
$50,990

Principal Investigator (PI) for study entitled, “Ventilatory Effects of Prone Restraint on Obese Human
Subjects.” Funded by the Institute for the Prevention of In-Custody Deaths, Inc, 1/1/09 to 12/31/09.
Amount: $13,423

Principal Investigator (PI) for study entitled, “FAST TRAC: Finding ACS with Serial Troponin
Testing for Rapid Assessment.” Funded by the Nanosphere, Inc. 2/1/09 to 2/1/11. Amount: $85,000

Principal Investigator (PI) for study entitled, “CHOPIN: Copentin Helps in the Early Detection of
Patients with Acute Myocardial Infarction.” Funded by Brahms AG, 8/1/09 to 8/1/12. Amount:
$103,950

Co-Investigator, with Christine Hall for the study titled, “RESTRAINT - Risk of dEath in
Subjects That Resisted: Assessment of Incidence and Nature of faTal events”, funded by the
Vancouver Island Health Authority. 7/1/09 to 6/30/11. Amount $50,000

Co-Investigator for study titled “STAT MERCURY: Studying the Treatment of Acute
HyperTension: A Multicenter EmeRgency Department Clevidipine Utilization RestrY”
funded by the Medicines Company, 7/27/10 to 11/1/11. Amount $1400

Co-Investigator for study titled “A Phase II, Randomized, Double-blind, Placebo-
controlled Study to Evaluate the Safety and Efficacy of MN-221 when Administered
Intravenously as an Adjunct to Standard Therapy to Adults with an Acute Exacerbation
of Asthma.” Study funded by MediciNova, Inc. 1/1/11 to 1/31/12. Amount $50,000

Principle Investigator for study titled “AKINESIS: Acute Kidney Injury N-gal Evaluation of
Symptomatic heart failure.” Study funded by Alere and Abbott, 4/1/11 to 6/30/12. Amount $32,000

Principle Investigator for study titled “Evaluation of Ecallantide (DX~-88) for the Acute
Treatment of Angiotensin Converting Enzyme Inhibitor Induced Angioedema, a Phase II,
double-blind study. Study funded by Dyax Corporation. 4/1/11 to 6/30/12. Amount $20,000

Principle Investigator for study titled “REAL: Rapid Evaluation of Acute Kidney Injury with
NGAL in Acutely II] Patients in the ICU.” Study funded by Alere, 5/1/11 to 6/30/12. Amount
$74,435

Principle Investigator for study titled “A Mulit-Center, Open-Label, Surveillance Trial to
Evaluate the Safety and Efficacy of a Shortened Infusion Time of Intravenous Ibuprofen

Protocol CPI-CL-015.” Study funded by Cumberland Pharmaceuticals, Inc., 6/1/11 to
6/30/12. Amount $50,000

-20-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 22 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PREVIOUS FUNDED RESEARCH (cont):

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

Co-Investigator, with Edward Castillo (PI) for the study titled, “Restraint Chair Literature
Review and Policy Gap Analysis", funded by the Ontario Ministry of Community Safety and
Correctional Services, 7/1/13 to 9/30/13. COS-0010. Amount: $15,000

Co-Investigator, with Daniel Davis (PI) for the study titled, “Resuscitation Outcomes
Consortium (ROC) Regional Clinical Center, San Diego”, funded by the NIH, 3/1/10 to
6/30/14. U01 HL077908-09. Amount: $1,389,389

Co-Investigator with Edward Castillo (PI) for study entitled, “Diagnostic Evaluation using
ClearView in Decision Making in the Emergency Room”. Funded by EPIC Research and
Diagnostics, Inc, 2012-2014. Amount: $650,840.10 (based on 570 total participants).

Co-Investigator with Edward Castillo (PI) for study entitled, “Point-of-Care Testing for Illicit
Drugs and Alcohol Intoxication in an Emergency Room”. Funded by the National Institute on
Drug Abuse through Seacoast Science, Inc., 2013-2015. Amount: $50,163.

Co-Investigator with Edward Castillo (PI) for study entitled, “Evaluation of downward force
placed onto prone subjects.” Funded by the Institute for the Prevention of In-Custody Deaths,
Inc., 2014-2015. Awarded, contract in process. Amount: $7,500.

Co-Investigator with Edward Castillo (PI) for study entitled, “Acute Bacterial Skin and Skin
Structure Infection (abSSSI) Practice Pattern Assessment.” Funded by Durata Therapeutics
International B.V., 2014-2015. Amount: $15,000.

Co-Investigator with Edward Castillo (PI) for study entitled, “Exploring emergency room
physician’s knowledge and attitudes concerning the use of appropriate and safe home care as
an alternative to hospital admission.” Funded by the Gary and Mary West Health Institute,
2014-2015. Amount: $118,021.

Co-Investigator with Allyson Kreshak (PI) for study entitled, “Telephone, Text or Type?
Comparing Tools for Improving Physician-Patient Communication Beyond the Walls of the
Emergency Department after Discharge.” Funded by the UCSD Academy of Clinician
Scholars, 2014-2015. Amount: $10,000.

Principal Investigator (PI) for the study titled, “Resuscitation Outcomes Consortium (ROC)
Regional Clinical Center, San Diego”, funded by the NIH, 7/1/14 to 12/31/15. U01
HL077908-09. Amount: NCE

Principal Investigator (PI) for study entitled, “EXCITATION Study: Unexplained In-Custody
Deaths: Evaluating Biomarkers of Stress and Agitation.” Study funded by the National
Institute of Justice, U.S. Department of Justice, 11/1/2012 to 6/30/2016. USDOJ Federal
Award # 2012-R2-CX-K006. Amount: $431,943

Principal Investigator (PI) for the study titled, “Resuscitation Outcomes Consortium (ROC)
Protocol -ALPS”, funded by the NIH, 7/1/13 to 12/31/15. 5U01HL077863-11 subaward
758500. Amount: $289,003

-21-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 23 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

 

 

PUBLICATIONS:

Texts/Books

1. Atlas of Emergency Procedures. Rosen P, Chan TC, Vilke GM, Sternbach G (Eds.);
St. Louis: Mosby, Inc., 2001.

2. Atlas of Emergency Procedures. (Edition translated into Spanish) Rosen P, Chan TC, Vilke
GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2005.

3. Guidelines for Investigating Officer-Involved Shootings, Arrest-Related Deaths and Deaths in

 

Custody. Ross DL, Vilke GM (Eds.); New York and London: Routledge. 2017.

Book Chapters

ql.

10.

Vilke GM: Head Trauma, Blunt. In: The 5 Minute Emergency Medicine Consult.
Rosen P, Barkin RM, Hayden SR, Schaider JJ, Wolfe R (Eds.); Philadelphia: Lippincott
Williams & Wilkins, 1999, pp 472-473.

Vilke GM: Head Trauma, Penetrating. In: The 5 Minute Emergency Medicine Consult.
Rosen P, Barkin RM, Hayden SR, Schaider JJ, Wolfe R (Eds.); Philadelphia: Lippincott
Williams & Wilkins, 1999, 474-475.

Vilke GM: Urethral Catheterization. In: Atlas of Emergency Procedures. Rosen P,
Chan TC, Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 124-127.

Vilke GM: Cystostomy. In: Atlas of Emergency Procedures. Rosen P, Chan TC,
Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 128-129.

 

Vilke GM: Bladder Aspiration. In: Atlas of Emergency Procedures. Rosen P, Chan TC,
Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 130-131.

Vilke GM: Dorsal Slit in Phimosis. In: Atlas of Emergency Procedures. Rosen P, Chan TC,
Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 132-133.

Vilke GM: Manual Paraphimosis Reduction. In: Atlas of Emergency Procedures. Rosen P,
Chan TC, Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 134-135.

Vilke GM: Zipper Removal. In: Atlas of Emergency Procedures. Rosen P, Chan TC,
Vilke GM, Sternbach G (Eds.); St. Louis: Mosby, Inc., 2001, pp 136-137.

Hayden SR, Silfvast T, Deakin CD, Vilke GM: Surgical Procedures. In: Prehospital Trauma
Care. Soreide E, Grande CM (Eds.); New York: Marcel Dekker, Inc., 2001, pp 323-354.

Hayden SR, Thierbach A, Vilke GM, Sugrue M: Patient Turnover: Arriving and Interacting

in the Emergency Department. In: Prehospital Trauma Care. Soreide E, Grande CM (Eds.);
New York: Marcel Dekker, Inc., 2001, pp 737-751.

-22-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 24 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS. continued:

Book Chapters

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

Vilke GM: Cervical Spine Injury, Adult. In: Rosen and Barkin’s 5-Minute Emergency
Medicine Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2003, pp 1048-1049.

Vilke GM: Extremity Trauma, Penetrating. In: Rosen and Barkin’s 5-Minute Emergency
Medicine Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2003, pp 394-395.

Vilke GM: Head Trauma, Blunt. In: Rosen and Barkin’s 5-Minute Emergency Medicine
Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P (Eds.);
Philadelphia: Lippincott Williams & Wilkins, 2003, pp 476-477.

Vilke GM: Head Trauma, Penetrating. In: Rosen and Barkin’s 5-Minute Emergency
Medicine Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2003, pp 478-479.

Vilke GM: Ring/Constricting Band Removal. In: Rosen and Barkin’s 5-Minute Emergency
Medicine Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2003, pp 980-981.

Vilke GM: Warts. In: Rosen and Barkin’s 5-Minute Emergency Medicine Consult (second
edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P (Eds.); Philadelphia:
Lippincott Williams & Wilkins, 2003, pp 1222-1223.

Vilke GM: Fournier’s Gangrene. In: Rosen and Barkin’s 5-Minute Emergency Medicine
Consult (second edition). Schaider J, Hayden SR, Wolfe R, Barkin RM, Rosen P (Eds.);
Philadelphia: Lippincott Williams & Wilkins, 2003, pp 430-431.

Vilke GM: Variants of Normal. In: ECG in Emergency Medicine and Acute Care. Chan TC,
Brady WJ, Harrigan RA, Ornato JP, Rosen P (Eds.); Philadelphia: Elsevier Mosby, 2005,
pp 12-15.

Vilke GM: Keloid Formation. In: Greenberg’s Text-Atlas of Emergency Medicine.
Greenberg MI, Hendrickson RG, Silverberg M (Eds.); Philadelphia: Lippincott Williams and
Wilkins, 2005, p 684.

Vilke GM: Distal Digital Amputation. In: Greenberg’s Text-Atlas of Emergency Medicine.
Greenberg MI, Hendrickson RG, Silverberg M (Eds.); Philadelphia: Lippincott Williams and
Wilkins, 2005, p 685.

Vilke GM: Painful Syndromes of the Hand and Wrist. In: Harwood-Nuss’ Clinical Practice

of Emergency Medicine fourth edition. Editor-in-chief: AB Wolfson. Philadelphia: Lippincott
Williams and Wilkins, 2005, pp 536-540.

-23-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 25 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Book Chapters

22.

23.

25.

26.

27,

28.

29.

30.

31.

32.

33.

Vilke GM: Neck Holds. In: Sudden Deaths in Custody. Ross DL, Chan TC (Eds.);
New Jersey: Humana Press, 2006, pp 15-38.

Sloane C, Vilke GM: Riot Control Agents, Tasers and Other Less Lethal Weapons.
In: Sudden Deaths in Custody. Ross DL, Chan TC (Eds.); New Jersey: Humana Press, 2006,
pp 113-138.

 

Vilke GM: Clostridium botulinum Toxin (Botulism) Attack. In: Disaster Medicine.
Ciottone GR (Ed.); Boston: Elsevier Mosby, 2006, pp 701-704.

Vilke GM: Viral Agents (Section 10, Part 2). Section Editor. In: Disaster Medicine.
Ciottone GR (Ed.); Boston: Elsevier Mosby, 2006, pp 661-697.

Patel R, Reynoso J, Vilke GM: Genitourinary Trauma. In: Emergency Medicine Handbook.
Clinical Concepts for Clinical Practice. Roppolo LP, Davis D, Kelly SP, Rosen P (Eds.);
Philadelphia: Elsevier Mosby, 2007, pp 164-173.

Vilke GM: Extremity Trauma, Penetrating. In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (third edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2007, pp 392-393.

Vilke GM: Fournier’s Gangrene. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (third edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P (Eds.);
Philadelphia: Lippincott Williams & Wilkins, 2007, pp 428-429,

Vilke GM: Head Trauma, Blunt. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (third edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P (Eds.);
Philadelphia: Lippincott Williams & Wilkins, 2007, pp 474-475.

Vilke GM: Head Trauma, Penetrating. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (third edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P (Eds.);
Philadelphia: Lippincott Williams & Wilkins, 2007, pp 476-477.

Vilke GM: Spine Injury: Cervical, Adult. In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (third edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2007, pp 1040-1041.

Vilke GM: Warts. In: Rosen & Barkin's 5-Minute Emergency Medicine Consult (third

edition). Schaider JJ, Hayden SR, Wolfe RE, Barkin RM, Rosen P (Eds.); Philadelphia:
Lippincott Williams & Wilkins, 2007, pp 1224-1225.

-24-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 26 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS. continued:

Book Chapters

35.

36.

36

37.

38.

39.

AQ.

41.

42.

43.

Vilke GM, Sloane CM, Chan TC. Accelerated Triage for Medical Evaluations Following
CED Activations. In: Critical Issues in Policing Series: Strategies for Resolving Conflict and
Minimizing Use of Force. Ederheimer JA (Ed); Washington DC, Police Executive Research
Forum, 2007, pp 108-109.

Christensen EF, Deakin C, Vilke GM: Prehospital Care and Trauma Systems. In: Trauma:
Emergency Resuscitation, Perioperative Anesthesia, Surgical Management, Volume I. Wilson
WC, Grande CM, Hoyt DB (Eds.); New York: Informa Healthcare USA, Inc, 2007, pp 43-58.

Chan TC, Vilke GM. In: TASER® Conducted Electrical Weapons: Physiology. Pathology,
and Law. Kroll MW, Ho JD (Eds.); New York: Springer, 2009, pp 109-118.

Vilke GM: Hand and Wrist Pain. In: Harwood-Nuss’ Clinical Practice of Emergency
Medicine fifth edition. Editor-in-chief: AB Wolfson. Philadelphia: Lippincott Williams and
Wilkins, 2010, pp 711-714.

Wilson MP, Vilke GM. Not all ear pain is acute otitis media...and not all require antibiotics!
In: Avoiding Common Errors in the Emergency Department. Mattu A, Chanmugam AS,
Swadron SP, Tibbles CD, Woolridge DP (Eds) Philadelphia: Lippincott Williams and
Wilkins, 2010, pp 520-5272.

Oyama LC, Vilke GM. In: Emergency Medicine Review Preparing for the Boards. Harrigan
RA, Ufberg JW, Tripp ML (Eds) St. Louis: Elsevier Saunders, 2010, pp 303-315.

Vilke GM: Extremity Trauma, Penetrating. In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (fourth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin
RE, Shayne P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 392-
393.

Vilke GM: Fournier’s Gangrene. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (fourth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne
P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 428-429.

Vilke GM: Head Trauma, Blunt. In: In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (fourth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne
P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 476-477.

Vilke GM: Head Trauma, Penetrating. In: In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (fourth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin
RE, Shayne P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 478-
479,

-25-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 27 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Book Chapters

44,

45.

46.

47,

48.

49,

50.

S51.

52:

53.

Vilke GM: Spine Injury: Cervical, Adult. In: In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (fourth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin
RE, Shayne P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 1044-
1045.

Vilke GM: Warts. In: In: Rosen & Barkin's 5-Minute Emergency Medicine Consult (fourth
edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne P, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2011, pp 1226-1227.

Heegaard WG, Vilke GM: Factitious Conducted Electrical Weapons Wounds: Injuries and
Considerations. In: Atlas of Conducted Electrical Weapon Wounds and Forensic Analysis.
Ho JD, Dawes DM, Kroll MW (Eds.) New York: Springer, 2012, pp 131-142.

Wilson MP, Vilke GM. The patient with excited delirium in the emergency department. In
Zun LS, Chepenik LG, Mallory MNS editors. Behavioral Emergencies: A handbook for
emergency physicians. Cambridge: Cambridge University Press; 2013.

 

Vilke GM: Extremity Trauma, Penetrating. In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (fifth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin
RE, Shayne P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 398-
399,

Vilke GM: Fournier Gangrene. In: Rosen & Barkin's 5-Minute Emergency Medicine Consult
(fifth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne P, Rosen
P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 434-435.

Vilke GM: Head Trauma, Blunt. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (fifth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne
P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 486-487.

Vilke GM: Head Trauma, Penetrating. In: Rosen & Barkin's 5-Minute Emergency Medicine
Consult (fifth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne
P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 488-489.

Vilke GM: Spine Injury: Cervical, Adult. In: Rosen & Barkin's 5-Minute Emergency
Medicine Consult (fifth edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin
RE, Shayne P, Rosen P (Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 1054-
1055.

Vilke GM: Warts. In: Rosen & Barkin's 5-Minute Emergency Medicine Consult (fifth

edition). Schaider JJ, Barkin RM, Hayden SR, Wolfe RE, Barkin RE, Shayne P, Rosen P
(Eds.); Philadelphia: Lippincott Williams & Wilkins, 2015, pp 1240-1241.

-26-
Curriculum G28

ase 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 28 of 86

Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Book Chapters

54.

55.

56.

57,

58.

59.

60.

61.

62.

63.

64.

65.

66.

Vilke GM: Hand and Wrist Pain. In: Harwood-Nuss’ Clinical Practice of Emergency
Medicine sixth edition. Editor-in-chief: AB Wolfson. Philadelphia: Lippincott Williams and
Wilkins, 2015, pp 707-710.

Vilke GM: The Question of Positional and Compression Asphyxia. In: The Thin Blue Line.
Amdur E and Hutchings J (eds.) Edgework, 2015, pp 287-290.

Vilke GM: The Question of Positional and Compression Asphyxia. In: Safe Behind Bars.
Amdur E, Blake M, De Villeneuve C (eds.) Edgework, 2015, pp 321-324.

Vilke GM: The Question of Positional and Compression Asphyxia. In: Cooling the Flames
Amdur E, Murphy JK (eds.) Edgework, 2015, pp 247-250.

Castillo EM, Vilke GM. Road Traffic Accidents: Air Bag-Related Injuries and Deaths.
Encyclopedia of Forensic and Legal Medicine (Second Edition), 2016, pp 162-174.

Vilke GM, Castillo EM. Restraint Techniques, Injuries, and Death: Use of Force Techniques.
Encyclopedia of Forensic and Legal Medicine (Second Edition), 2016, pp 142-147.

Roberts EE, Vilke GM. Restraint Techniques, Injuries, and Death: Conducted Energy
Devices. Encyclopedia of Forensic and Legal Medicine (Second Edition), 2016, pp 118-126.

Castillo EM, Vilke GM. How to design a study that everyone will believe. In: Doing
Research in Emergency and Acute Care: Making Order Out of Chaos. Wilson MP, Guluma
KZ, Hayden SR (Eds.); Hoboken: Wiley-Blackwell, 2015 pp 79-84.

Vilke GM, Castillo EM. Privacy in research: How to collect data safely and confidentially.
In: Doing Research in Emergency and Acute Care: Making Order Out of Chaos. Wilson MP,
Guluma KZ, Hayden SR (Eds.); Hoboken: Wiley-Blackwell, 2015, pp 155-160.

Wilson MP, Vilke GM. Mental Illness and Substance Abuse. In: Cooney D. EMS Medicine.
New York: McGraw-Hill, 2015, pp 362-366.

DeMers G, Vilke GM. International Deployment. In: Cooney D. EMS Medicine. New York:
McGraw-Hill, 2015, pp 531-538.

Vilke GM. Payne-James JJ. Excited Delirium Syndrome: aetiology, identification and
treatment. In: Current Practice in Forensic Medicine Volume 2. Gall JAM, Payne-James JJ
(Eds.) West Sussex: Wiley, 2016, pp 97-117.

Nakajima Y, Vilke GM, Use of Force in the Prehospital Environment. In: The Diagnosis and
Management of Agitation. Zeller SL, Nordstrom KD and Wilson MP (Eds.) Cambridge:
Cambridge University Press, 2017. pp 173-188.

 

-27-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 29 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Book Chapters

67. Holman M, Vilke GM. Neck Holds. In: Guidelines for Investigating Officer-Involved
Shootings, Arrest-Related Deaths and Deaths in Custody. Ross DL, Vilke GM (Eds.); New
York and London: Routledge. 2017.

68. Coyne CJ, Ly BT, Vilke GM. Excited Delirium Syndrome (ExDS). In:_Guidelines for
Investigating Officer-Involved Shootings, Arrest-Related Deaths and Deaths in Custody.
Ross DL, Vilke GM (Eds.); New York and London: Routledge. 2017.

69. Sloane C, Vilke GM. Less Lethal Weapons, Not Including TASER. In: Guidelines for

Investigating Officer-Involved Shootings, Arrest-Related Deaths and Deaths in Custody.
Ross DL, Vilke GM (Eds.); New York and London: Routledge. 2017.

- 28 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 30 of 86
Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

VIDEOS:

1. Vilke GM, Davis DP, Robinson A: “Glasgow Coma Scale and the Field Neurological Exam”
Instructional Video, San Diego County Emergency Medical Services, Copyright 1997.

2. Vilke GM, Chan TC: “Excited Delirium” Instructional Video, San Diego County Sheriff's
Department, 2007.

3. Morris B, Vilke GM: “Ankylosing Spondylitis” Educational Video. Bill Morris Production
Group for the Ankyslosing Spondylitis Association of America, 2009.

-29 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 31 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

1;

10.

11.

12.

13.

14.

15.

Vilke GM, Hoyt DB, Epperson M, Fortlage D, Hutton KC, Rosen P: Intubation techniques
in the helicopter. J Emerg Med 1994;12(2):217-224.

Rockwell E, Jackson E, Vilke G, Jeste DV: A study of delusions in a large cohort of
Alzheimer's disease patients. Am J Geriatric Psychiatry 1994;2(2):157-164.

Chan T, Vilke GM, Williams S: Bi-directional ventricular tachycardia in a patient with
digoxin toxicity. J Emerg Med 1995;13(1):89.

Vilke GM: Misplaced intravascular catheters in a patient with acute renal failure. J Emerg
Med 1995;13(3):379.

Vilke GM, Vilke TS, Rosen P: The completeness of MEDLINE for papers published in the
Journal of Emergency Medicine. J Emerg Med 1995;13(4):457-460.

Bauman BH, Vilke G, Chan T: Dexamethasone use in croup. West J Med 1996;164(1):66.

Vilke GM, Hayden SR: Intraorbital air in a patient status post-facial trauma. J Emerg Med
1996;14(1):77.

Vilke GM, Jacoby I, Manoguerra AS, Clark R: Disaster preparedness of poison control
centers. Clin Toxicol 1996;34(1):53-58.

Vilke GM: "No worries." J Emerg Med 1996;14(5):641-642.

Vilke GM, Honingford EA: Cervical spine epidural abscess in a patient with no predisposing
risk factors. Ann Emerg Med 1996;27(6):777-780.

Vilke GM, Honingford EA: Diabetes and neck pain (Letter to the editor). Ann Emerg Med
1996;28(6):731.

Vilke GM, Wulfert EA: Case reports of two patients presenting with pneumothorax following
acupuncture. J Emerg Med 1997;15(2):155-157.

Vilke GM: Chest pain in an elderly patient. J Emerg Med 1997;15(4):523.

Chan TC, Vilke GM, Neuman T, Clausen JL: Restraint position and positional asphyxia.
Ann Emerg Med 1997;30(5):578-586.

Moss ST, Chan TC, Buchanan J, Dunford JV, Vilke GM: Outcome study of prehospital

patients signed out against medical advice by field paramedics. Ann Emerg Med 1998;
31(2):247-250.

-30-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 32 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

16. Chan TC, Vilke GM, Neuman T: Reexamination of custody restraint position and positional
asphyxia. Am J Forensic Med Pathol 1998;19(3):201-205.

17. Howard JD, Reay DT [32(1):116-117] / Chan TC, Vilke GM, Neuman T, Clausen J:
Positional asphyxia (Reply to letter to the editor). Ann Emerg Med 1998;32(1):117-118.

18. Vilke GM, Mahoney G, Chan TC: Postpartum coronary artery dissection. Ann Emerg Med
1998;32(2):260-262.

19. Rosa CM, Schwartz BL, Vilke GM: The prehospital electrocardiogram: Future standard
of care? Top Emerg Med 1998;20(3):23-29,

20. Davis DP, Bramwell KJ, Vilke GM, Cardall TY, Yoshida E, Rosen P: Cricothyrotomy
technique: Standard versus the rapid four-step technique. J Emerg Med 1999;17(1):17-21.

21. Davis DP, Stephen KAC, Vilke GM: Inaccuracy in endotracheal tube verification using a
Toomey syringe. J Emerg Med 1999;17(1):35-38.

22. Friedman L, Vilke GM, Chan TC, Hayden SR, Guss DA, Krishel SJ, Rosen P: Emergency
department airway management before and after an emergency medicine residency. J Emerg
Med 1999;17(3):427-431.

23. Bramwell KJ, Davis DP, Cardall TY, Yoshida E, Vilke GM, Rosen P: Use of the Trousseau
dilator in cricothyrotomy. J Emerg Med 1999;17(3):433-436.

24. Cardall TY, Chan TC, Brady WJ, Perry JC, Vilke GM, Rosen P: Permanent cardiac
pacemakers: Issues relevant to the emergency physician, Part I. J Emerg Med 1999;17(3):
479-489.

25. Cardall TY, Brady WJ, Chan TC, Perry JC, Vilke GM, Rosen P: Permanent cardiac
pacemakers: Issues relevant to the emergency physician, Part I]. J Emerg Med 1999;17(4):
697-709.

26. Vilke GM, Buchanan J, Dunford JV, Chan TC: Are heroin overdose deaths related to patient
release after prehospital treatment with naloxone? Prehosp Emerg Care 1999;3(3):183-186.

27. Roppolo LP, Vilke GM, Chan TC, Krishel S, Hayden SR, Rosen P: Nasotracheal intubation
in the emergency department, revisited. J Emerg Med 1999;17(5):791-799.

28. Vilke GM: FOOSH injury with snuff box tenderness. J Emerg Med 1999;17(5):899-900.

29. Chan TC, Neuman T, Vilke GM, Clausen J, Clark RF: Metabolic acidosis in restraint-

associated cardiac arrest (Letter to the editor). Acad Emerg Med 1999;6(10):1075-1076.

-31-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 33 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

41,

42.

Chan TC, Vilke GM, Bramwell KJ, Davis DP, Hamilton RS, Rosen P: Comparison of wire-
guided cricothyrotomy versus standard surgical cricothyrotomy technique. J Emerg Med
1999;17(6):957-962.

Reay DT, Howard JD [20(3):300-301] / Chan TC, Vilke GM, Neuman T: Restraint position
and positional asphyxia (Reply to letter to the editor). Am J Forensic Med Pathol 2000;
21(1):93.

Vilke GM, Chan TC, Guss DA: Use of a complete neurological examination to screen for
significant intracranial abnormalities in minor head injury. Am J Emerg Med 2000;18(2):
159-163.

Sloane CM, Vilke G: The other olive associated with vomiting. J Emerg Med 2000;
18(3):375.

Vilke GM, Chan TC, Neuman T, Clausen JL: Spirometry in normal subjects in sitting, prone,
and supine positions. Respir Care 2000;45(4):407-410.

Ma G, Vilke GM: Amoebic abscess. J Emerg Med 2000;18(4):465-466.

Davis DP, Bramwell KJ, Hamilton RS, Chan TC, Vilke GM: Safety and efficacy of the rapid
four-step technique for cricothyrotomy using a Bair Claw. J Emerg Med 2000;19(2):125-129.

Sloane C, Vilke GM, Chan TC, Hayden SR, Hoyt DB, Rosen P: Rapid sequence intubation in
the field versus hospital in trauma patients. J Emerg Med 2000;19(3):259-264.

Gerling MC, Davis DP, Hamilton RS, Morris GF, Vilke GM, Garfin SR, Hayden SR: Effects
of cervical spine immobilization technique and laryngoscope blade selection on an unstable
cervical spine in a cadaver model of intubation. Ann Emerg Med 2000;36(4):293-300.

Ochs M, Vilke GM, Chan TC, Moats T, Buchanan J: Successful prehospital airway
management by EMT-Ds using the Combitube. Prehosp Emerg Care 2000;4(4):333-337.

Vilke GM, Marino A, Iskander J, Chan TC: Emergency department patient knowledge of
medications. J Emerg Med 2000;19(4):327-330.

Chan TC, Vilke GM, Clausen J, Clark R, Schmidt P, Snowden T, Neuman T: The impact of
oleoresin capsicum spray on respiratory function in human subjects in the sitting and prone
maximal restraint positions, final report. NCJ 182433. Washington, DC: United States
Department of Justice, National Institute of Justice, 2000, 68 pages.

Gerling MC, Davis DP, Hamilton RS, Morris GF, Vilke GM, Garfin SR, Hayden SR:
Effect of surgical cricothyrotomy on the unstable cervical spine in a cadaver model of
intubation. J Emerg Med 2001;20(1):1-5.

-32-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 34 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

43, Vilke GM, Chan TC: Physician effect on out of hospital patients signing out against medical
advice. Pre-hospital Immediate Care 2001;5(1):38-40.

44, Davis DP, Kimbro TA, Vilke GM: The use of midazolam for prehospital rapid-sequence
intubation may be associated with a dose-related increase in hypotension. Prehosp Emerg
Care 2001;5(2):163-168.

45. Patel RJ, Vilke GM, Chan TC: The prehospital electrocardiogram. J Emerg Med 2001;
21(1):35-39.

46. Davis DP, Videen JS, Marino A, Vilke GM, Dunford JV, Van Camp SP, Maharam LG:
Exercise-induced hyponatremia in marathon runners: A two-year experience. J Emerg Med
2001;21(1):47-57.

47. Seltzer AG, Vilke GM, Chan TC, Fisher R, Dunford JV: Outcome study of minors after
parental refusal of paramedic transport. Prehosp Emerg Care 2001;5(3):278-283.

48. Vilke GM, Marino A, Fisher R, Chan TC: Estimation of pediatric patient weight by EMT-Ps.
J Emerg Med 2001;21(2):125-128.

49. Chan TC, Vilke GM, Pollack M, Brady WJ: Electrocardiographic manifestations: Pulmonary
embolism. J Emerg Med 2001;21(3):263-270.

50. Morgan J/ Sloane C, Vilke GM: Rapid sequence intubation in the field versus hospital in
trauma patients (Reply to letter to the editor). J Emerg Med 2001;21(4):443-444.

51. Chan TC, Vilke GM, Clausen J, Clark R, Schmidt P, Snowden T, Neuman T: Pepper spray’s
effects on a suspect’s ability to breathe. Research in Brief (NCJ 188069), December 2001.
Washington, DC: United States Department of Justice, National Institute of Justice.

52. Vilke GM, Steen PJ, Smith AM, Chan TC: Out-of-hospital pediatric intubation by paramedics:
The San Diego experience. J Emerg Med 2002;22(1):71-74.

53. Chan TC, Vilke GM, Clausen J, Clark RF, Schmidt P, Snowden T, Neuman T: The effect of
oleoresin capsicum “pepper” spray inhalation on respiratory function. J Forensic Sci 2002;
47(2):299-304.

54. Vilke GM, Sharieff GQ, Marino A, Gerhart AE, Chan TC: Midazolam for the treatment of
out-of-hospital pediatric seizures. Prehosp Emerg Care 2002;6(2):215-217.

55. Vilke GM, Chan TC: Agitated delirium and sudden death (Letter to the editor). Prehosp

Emerg Care 2002;6(2):259-260.

-33-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 35 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

56. Vilke GM, Fisher R, Chan TC: An evaluation of the risk for latex allergy in prehospital EMS
providers. J Emerg Med 2002;22(4):345-348.

57, Vilke GM: Food-dependent exercise-induced anaphylaxis. Prehosp Emerg Care 2002;
6(3):348-350.

58. Vilke GM, Snyder B: High pressure paint spray gun injury. J Emerg Med 2002;23(2):
203-204.

59. Chew GS, Vilke GM, Davis DP, Chan TC: Toomey™ syringe aspiration may be inaccurate
in detecting esophageal intubation following gastric insufflation. J Emerg Med 2002;23(4):
337-340.

60. Vilke GM: Aeromedical Emergencies: Intro to the section. J Emerg Med 2002;23(1):49.

61.  Vilke GM, Sardar W, Fisher R, Dunford JD, Chan TC: Follow-up of elderly patients who
refuse transport after accessing 9-1-1. Prehosp Emerg Care 2002;6(4):391-395.

62. Vilke GM: Great toe pain. J Emerg Med 2003;24(1):59-60.

63. Davis JM, Vilke GM: An elderly patient with intussusception. J Emerg Med 2003;24(2):221.

64. Austin T, Vilke GM, Nyheim E, Kelly D, Chan TC: Safety and effectiveness of methohexital
for procedural sedation in the emergency department. J Emerg Med 2003;24(3):315-318.

65. Chan TC, Vilke GM, Smith S, Sparrow W, Dunford JV: Impact of an after-hours on-call
emergency physician on ambulance transports from a county jail. Prehosp Emerg Care 2003;
7(3):327-331.

66. Vilke GM, Chan TC, Neuman T: Patient Restraint in EMS: Prehosp Emerg Care 2003;
7(3):417.

67. Deitch S, Davis DP, Schatteman J, Chan TC, Vilke GM: The use of etomidate for prehospital
rapid-sequence intubation. Prehosp Emerg Care 2003;7(3):380-383.

68. Vilke GM, Sloane C, Smith AM, Chan TC: Assessment for deaths in out-of-hospital heroin
overdose patients treated with naloxone who refuse transport. Acad Emerg Med 2003,
10(8):893-896.

69. Davis DP, Valentine C, Ochs M, Vilke GM, Hoyt DB: The Combitube as a salvage airway
device for paramedic rapid sequence intubation. Ann Emerg Med 2003;42(5):697-704.

70. Calkins T, Chan TC, Clark RF, Stepanski B, Vilke GM: Review of prehospital sodium

bicarbonate use for cyclic antidepressant overdose. Emerg Med J 2003;20:483-486.

-34-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 36 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

71. Vilke GM, Brown L, Skogland P, Simmons C, Guss DA: Approach to decreasing emergency
department ambulance diversion hours. J Emerg Med 2004;26(2):189-192.

72. Vilke GM, Smith AM, Chan TC: Leaving against medical advice after out-of-hospital
naloxone: a closer look is needed. Acad Emerg Med 2004;11(3):323-324.

73. Vilke GM, Harrigan RA, Ufberg JW, Chan TC: Emergency evaluation and treatment of
priapism. J Emerg Med 2004;26(3):325-329.

74. Davis DP, Wold RM, Patel RJ, Tran AJ, Tokhi RN, Chan TC, Vilke GM: The clinical
presentation and impact of diagnostic delays on emergency department patients with spinal
epidural abscess. J Emerg Med 2004;26(3):285-291.

75, Vilke GM, Harrigan RA, Ufberg JW: Technical Tips: Intro to the section. J Emerg Med
2004;26(3):323.

76. Doney MK, Vilke GM: Large osteosarcoma not apparent on conventional radiography.

J Emerg Med 2004;26(3):351-352.

77. Chan TC, Ufberg J, Harrigan RA, Vilke GM: Nasal foreign body removal. J Emerg Med
2004;26(4):441-445.

78. Vilke GM, Smith AM, Upledger Ray L, Steen PJ, Murrin PA, Chan TC: Airway obstruction
in children aged less than 5 years: The prehospital experience. Prehosp Emerg Care 2004;
8(2):196-199.

79. Vilke GM, Jin A, Davis DP, Chan TC: Prospective randomized study of viscous lidocaine
versus benzocaine in a GI cocktail for dyspepsia. J Emerg Med 2004;27(1):7-9.

80. Poste JC, Davis DP, Ochs M, Vilke GM, Castillo EM, Stern J, Hoyt DB: Air medical
transport of severely head-injured patients undergoing paramedic rapid sequence intubation.
Air Medical Journal 2004;23(4):36-40.

81. Chan TC, Neuman T, Clausen J, Eisele J, Vilke GM: Weight force during prone restraint and
respiratory function. Am J Forensic Med Pathol 2004;25(3):185-189.

82. Ufberg JW, Vilke GM, Chan TC, Harrigan RA: Anterior shoulder dislocations: Beyond
traction-countertraction. J Emerg Med 2004;27(3):301-306.

83. Vilke, GM: San Diego County wildfires: Perspective of county officials. Disaster Manag

Response 2004 Oct-Dec;2(4):99.

-35-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 37 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Articles

84.

85.

86.

87.

88.

89.

90.

91.

92.

93.

94.

Vilke, GM, Castillo EM, Metz MA, Upledger Ray L, Murrin PA, Lev R, Chan TC:
Community trial to decrease ambulance diversion hours: The San Diego County patient
destination trial. Ann Emerg Med 2004;44(4):295-303.

Vilke GM, Stepanski BM, Ray LU, Lutz MW, Murrin PA, Chan TC: 9-1-1 responses for
shopping cart and stroller injuries. Pediatr Emerg Care 2004;20(10):660-663.

Vilke GM, Castillo EM, Ray LU, Murrin PA, Chan TC: Evaluation of pediatric glucose
monitoring and hypoglycemic therapy in the field. Pediatr Emerg Care 2005;21(1):1-5.

Vilke GM, Chan TC, Dunford JV, Metz M, Ochs G, Smith A, Fisher R, Poste JC,
McCallum-Brown L, Davis DP: The three-phase model of cardiac arrest as applied to
ventricular fibrillation in a large, urban emergency medical services system. Resuscitation
2005;64(3):341-346.

Davis DP, Peay J, Sise MJ, Vilke GM, Kennedy F, Eastman AB, Velky T, Hoyt DB:
The impact of prehospital endotracheal intubation on outcome in moderate to severe traumatic
brain injury. J Trauma 2005;58(5):933-939.

Davis DP, Grossman K, Kiggins DC, Vilke GM, Chan TC: The inadvertent administration of
anticoagulants to ED patients ultimately diagnosed with thoracic aortic dissection. Am J
Emerg Med 2005;23(4):439-442.

Davis DP, Pettit K, Rom CD, Poste JC, Sise MJ, Hoyt DB, Vilke GM: The safety and
efficacy of prehospital needle and tube thoracostomy by aeromedical personnel. Prehosp
Emerg Care 2005;9(2):191-197.

Davis DP, Peay J, Serrano JA, Buono C, Vilke GM, Sise MJ, Kennedy F, Eastman AB,
Velky T, Hoyt DB: The impact of aeromedical response to patients with moderate to severe
traumatic brain injury. Ann Emerg Med 2005;46(2):115-122.

Davis DP, Vadeboncoeur TF, Ochs M, Poste JC, Vilke GM, Hoyt DB: The association
between field glasgow coma scale score and outcome in patients undergoing paramedic rapid
sequence intubation. J Emerg Med 2005;29(4):391-397.

Davis DP, Wiesner C, Chan TC, Vilke GM: The efficacy of nebulized albuterol/ipratropium
bromide versus albuterol alone in the prehospital treatment of suspected reactive airways
disease. Prehosp Emerg Care 2005;9(4):386-390.

Davis DP, Douglas DJ, Smith W, Sise MJ, Vilke GM, Holbrook TL, Kennedy F, Eastman AB,

Velky T, Hoyt DB: Traumatic brain injury outcomes in pre- and post-menopausal females
versus age-matched males. J Neurotrauma 2006;23(2):140-148.

-36-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 38 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Articles

95.

96.

97,

98.

99,

100.

101.

102.

103.

104.

105.

106.

Davis DP, Idris AH, Sise MJ, Kennedy F, Brent Eastman A, Velky T, Vilke GM, Hoyt DB:
Early ventilation and outcome in patients with moderate to severe traumatic brain injury.
Crit Care Med 2006;34(4):1202-1208.

Dunford JV, Castillo EM, Chan TC, Vilke GM, Jenson P, Lindsay SP: Impact of the San
Diego Serial Inebriate Program on use of emergency medical resources. Ann Emerg Med
2006;47(4):328-336.

Vadeboncoeur T, Davis DP, Ochs M, Poste JC, Hoyt DB, Vilke GM: The ability of
paramedics to predict aspiration in patients undergoing prehospital rapid sequence intubation.
J Emerg Med 2006;30(2):131-136.

Davis DP, Serrano JA, Vilke GM, Sise MJ, Kennedy F, Eastman AB, Velky T, Hoyt DB:
The predictive value of field versus arrival Glasgow Coma Scale Score and TRISS calculations
in moderate-to-severe traumatic brain injury. J Trauma 2006;60(5):985-990.

Ramanujam P, Vilke GM: Prehospital management of the difficult airway. Clinical
Foundations 2006;7-11.

Vilke GM, Tornabene SV, Stepanski B, Shipp HE, Upledger Ray L, Metz MA, Vroman D,
Anderson M, Murrin PA, Davis DP, Harley J: Paramedic self-reported medication errors.
Prehosp Emerg Care 2006;10(4):457-462.

Goldstein EH, Hradecky G, Vilke GM, Chan TC: Impact of a standardized protocol to address
methicillin-resistant staphylococcus aureus skin infections at a large, urban county jail system.
J Correctional Health Care 2006;12(3):181-188.

Chappell S, Vilke GM, Chan TC, Harrigan RA, Ufberg JW: Peripheral venous cutdown.
J Emerg Med 2006;31(4):411-416.

Lev R, Vilke G, Dunford J. San Diego Regional STEMI Summit. San Diego Physician.
2006;4:11-13.

Vilke GM, Smith AM, Stepanski B, Shipp HE, Upledger Ray L, Murrin PA, Chan TC.
Impact of the San Diego County firestorm on Emergency Medical Services. Prehosp Dis Med
2006;21(5):353-358.

Soroudi A, Shipp HE, Stepanski BM, Ray LU, Murrin PA, Chan TC, Davis DP, Vilke GM.
Adult foreign body airway obstruction in the prehospital setting. Prehosp Emerg Care. 2007
Jan-Mar;11(1):25-9.

Michalewicz BA, Chan TC, Vilke GM, Levy SS, Neuman TS, Kolkhorst FW. Ventilatory
and metabolic demands during aggressive physical restraint in healthy adults. J Forensic Sci
2007;52(1):171-175.

aye
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 39 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

107.

108.

109.

110.

111.

112.

113.

114.

115.

116.

117.

118.

Vilke GM, Tornabene SV, Stepanski B, Shipp HE, Upledger Ray L, Metz MA, Vroman D,
Anderson M, Murrin PA, Davis DP, Harley J: Paramedic self-reported medication errors.
Prehosp Emerg Care 2007;11(1):80-84.

Dolkas L, Stanley C, Smith AM, Vilke GM. Deaths associated with choking in San Diego
county. J Forensic Sci. 2007;52(1):176-9.

Harrigan RA, Chan TC, Moonblatt S, Vilke GM, Ufberg JW. Temporary transvenous
pacemaker placement in the Emergency Department. J Emerg Med 2007;32(1):105-111.

Davis DP, Kene M, Vilke GM, Sise MJ, Kennedy F, Eastman AB, Velky T, Hoyt DB. Head-
Injured Patients Who "Talk and Die": The San Diego Perspective. J Trauma. 2007
Feb;62(2):277-281.

Ma G, Davis DP, Schmitt J, Vilke GM, Chan TC, Hayden SR. The sensitivity and specificity
of transcricothyroid ultrasonography to confirm endotracheal tube placement in a cadaver
model. J Emerg Med 2007;32(4):405-414.

Davis DP, Fisher R, Aguilar S, Metz M, Ochs G, McCallum-Brown L, Ramanujam P, Buono
C, Vilke GM, Chan TC, Dunford JV. The feasibility of a regional cardiac arrest receiving
system. Resuscitation. 2007;74(1):44-51.

Levine SD, Sloane CM, Chan TC, Dunford JV, Vilke GM. Cardiac monitoring of human
subjects exposed to the taser. J Emerg Med. 2007;33(2):113-7.

Firestone D, Wos A, Killeen JP, Chan TC, Guluma K, Davis DP, Vilke GM. Can urine
dipstick be used as a surrogate for serum creatinine in emergency department patients who
undergo contrast studies? J Emerg Med. 2007;33(2):119-22.,

Khaleghi M, Loh A, Vroman D, Chan TC, Vilke GM. The effects of minimizing ambulance
diversion hours on emergency departments. J Emerg Med. 2007;33(2):155-9.

Davis DP, Graydon C, Stein R, Wilson S, Buesch B, Berthiaume S, Lee D, Rivas J, Vilke
GM, Leahy DR. The positive predictive value of paramedic versus emergency physician
interpretation of the prehospital 12-lead electrocardiogram. Prehosp Emerg Care
2007;11(4):399-402.

Vilke GM, Chan TC. Less lethal technology: medical issues. Policing 2007;30(3):341-357.
Vilke GM, Sloane CM, Bouton KD, Kolkhorst FW, Levine SD, Neuman TS, Castillo EM,

Chan T Physiological Effects of a Conducted Electrical Weapon on Human Subjects. Ann
Emerg Med. 2007:.50(5):569-75.

- 38 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 40 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

119.

120.

121.

122.

123.

124,

125.

126.

127.

128.

129.

130.

131.

Conroy C, Eastman AB, Stanley C, Vilke GM, Vaughan T, Hoyt DB, Pacyna S. Fatal
Positional Asphyxia Associated With Rollover Crashes. Am J Forensic Med Pathol.
20075;28(4):330-332.

Vilke GM, Sloane C, Levine $, Neuman T, Castillo E, Chan TC. Twelve-lead
electrocardiogram monitoring of subjects before and after voluntary exposure to the Taser
X26.Am J Emerg Med. 2008;26(1):1-4.

Sloane CM, Chan TC, Vilke GM. Thoracic Spine Compression Fracture after TASER
Activation. J Emerg Med. 2008:34(3):283-5.

Sloane C, Vilke GM. Death by Tasercution Rare. Emergency Medicine News. 2008;30(3):7.

Chan TC, Harrigan RA, Ufberg J, Vilke GM. Mandibular Reduction. J Emerg Med.
2008;34(4):435-40.

Tornabene SV, Deutsch R, Davis DP, Chan TC, Vilke GM. Evaluating the use and timing of
opioids for the treatment of migraine headaches in the emergency department. J Emerg Med.
2009 May;36(4):333-7. Epub 2008 Feb 14.

Vilke GM, Ufberg JW, Harrigan RA, Chan TC. Evaluation and Treatment of Acute Urinary
Retention. J Emerg Med. 2008;35(2):193-8.

Sloane CM, Chan TC, Levine SD, Dunford JV, Neuman T, Vilke GM. Serum Troponin I
Measurement of Subjects Exposed to the Taser X-26(R). J Emerg Med. 2008;35(1):29-32

Tornabene S, Vilke GM. Gradenigo's Syndrome. J Emerg Med. 2010;38(4):449-51. Epub
2008 Feb 23.

Vilke GM, Sloane CM, Neuman T, Castillo EM, Chan TC, Kolkhorst F. In reply to Taser
safety remains unclear. Ann Emerg Med. 2008 Jul;52(1):85-86.

Sloane CM, Vilke GM. Medical Aspects of Less-Lethal Weapons. Law Enforcement
Executive Forum. 2008;8(4):81-94.

Conroy C, Stanley C, Eastman AB, Vaughn T, Vilke GM, Hoyt DB, Pacyna S, Smith A.
Asphyxia: A Rare Cause of Death for Motor Vehicle Crash Occupants. Am J Forensic Med
Pathol. 2008;29:14-18.

Ramanujam P, Castillo E, Patel E, Vilke G, Wilson MP, Dunford JV. Prehospital transport

time intervals for acute stroke patients. J Emerg Med. 2009 Jul;37(1):40-5. Epub 2008 Aug
23.

- 39 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 41 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

132.

133,

134.

135.

136.

137.

138.

139,

140.

141,

142.

Chan TC, Killeen JP, Castillo EM, Vilke GM, Guss DA, Feinberg R, Friedman, L. Impact of
an Internet-Based Emergency Department Appointment System to Access Primary Care at
Safety Net Community Clinics. Ann Emerg Med 2009;54(2):279-84. Dec. Epub 2008 Dec
13.

Vilke GM, Johnson WD 3rd, Castillo EM, Sloane C, Chan TC. Tactical and subject
considerations of in-custody deaths proximal to use of conductive energy devices. Am J
Forensic Med Pathol. 2009;Mar;30(1):23-5.

Firestone DN, Band RA, Hollander JE, Castillo E, Vilke GM. Use of a Urine Dipstick and
Brief Clinical Questionnaire to Predict an Abnormal Serum Creatinine in the Emergency
Department. Acad Emerg Med. 2009;16(8):699-703.

Vilke GM, Sloane CM, Suffecool A, Kolkhorst FW, Neuman TS, Castillo EM, Chan TC.
Physiologic Effects of the TASER After Exercise. Acad Emerg Med. 2009;16(8):704-710.

Vilke GM, Wilson MP. Agitation: What every emergency physician should know. EM
Reports. 2009 30(19):1-8.

Doney MK, Vilke GM. Case Report: Aortoenteric Fistula Presenting as Repeated
Hematochezia. J Emerg Med. 2012;43(3):431-34. Epub 2010 Jan 23.

Vilke GM, Sloane C, Castillo EM, Kolkhorst FW, Neuman TS, Chan TC. Evaluation of the
Ventilatory Effects of a Restraint Chair on Human Subjects. J Emerg Med. 2011;40(6):714-8.
Epub 2010 Jan 13.

Chan TC, Killeen JP, Vilke GM, Marshall JB, Castillo EM. Effect of Mandated Nurse—
Patient Ratios on Patient Wait Time and Care Time in the Emergency Department. Acad
Emerg Med. 2010; 17:545-552

Vilke GM, Chan TC. Evaluation and Management for Carotid Dissection in Patients
Presenting after Choking or Strangulation. J Emerg Med. 2011;40(3):355-8. Epub 2010 Apr
2.

Wilson, MP, MacDonald KS, Vilke GM, Feifel D. Potential complications of combining
intramuscular olanzapine with benzodiazepines in emergency department patients. J Emerg
Med. 2012;43(5):889-96 Epub 2010 Jun 12.

Castillo EM, Vilke GM, Williams M, Turner P, Boyle J, Chan TC. Collaborative to Decrease

Ambulance Diversion: The California Emergency Department Diversion Project. J Emerg
Med. 2011;40(3):300-7. Epub 2010 Apr 10.

- 40 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 42 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS. continued:

Articles

143.

144.

145.

146.

147.

148,

149,

150.

151.

Hostler D, Thomas EG, Emerson SS, Christenson J, Stiell IG, Rittenberger JC, Gorman KR,
Bigham BL, Callaway CW, Vilke GM, Beaudoin T, Cheskes S, Craig A, Davis DP, Reed A,
Idris A, Nichol G; The Resuscitation Outcomes Consortium Investigators. Increased survival
after EMS witnessed cardiac arrest. Observations from the Resuscitation Outcomes
Consortium (ROC) Epistry-Cardiac arrest. Resuscitation. 2010 Jul;81(7):826-30. Epub 2010
Apr 18.

Macdonald K, Wilson MP, Minassian A, Vilke GM, Perez R, Cobb P, Tallian K, Becker O,
Feifel D. A retrospective analysis of intramuscular haloperidol and intramuscular olanzapine

in the treatment of agitation in drug- and alcohol-using patients. Gen Hosp Psychiatry. 2010
July - August;32(4):443-445. Epub 2010 Jun 12.

Schranz CI, Castillo EM, Vilke GM. The 2007 San Diego wildfire impact on the emergency
department of the University of California, San Diego Hospital system. Prehosp Disaster
Med. 2010 Sep-Oct;25(5):472-6.

Vilke GM, Bozeman WP, Chan TC. Emergency Department Evaluation after Conducted
Energy Weapon Use: Review of the Literature for the Clinician, J Emerg Med
2011;40(5):598-604. Epub 2011 Jan 4.

Vilke GM, Douglas DJ, Shipp H, Stepanski B, Smith A, Ray LU, Castillo EM. Pedatric
poisonings in children younger than five years responded to by paramedics. J Emerg Med.
2011;41(3):265-9 Epub 2011 Jan 5.

Vilke GM, DeBard ML, Chan TC, Ho JD, Dawes DM, Hall C, Curtis MD, Costello MW,
Mash DC, Coffman SR, McMullen MJ, Metzger JC, Roberts JR, Sztajnkrcer MD, Henderson
SO, Adler J, Czarnecki F, Heck J, Bozeman WP. Excited Delirium Syndrome (ExDS):
Defining Based on a Review of the Literature. J Emerg Med. 2012;43(5):897-905. Epub
2011 Mar 24.

Davis DP, Salazar A, Chan TC, Vilke GM. Prospective evaluation of a clinical decision
guideline to diagnose spinal epidural abscess in patients who present to the emergency
department with spine pain. J Neurosurg Spine. 2011;14(6):765-70. Epub 2011 Mar 18.

Vilke GM. Pathophysiologic changes due to TASER devices versus excited delirium:
Potential relevance to deaths-in-custody? J Forens and Legal Med. 2011:18(6):291. Epub
2011 May 24.

Wilson MP, Macdonald K, Vilke GM, Feifel D. A Comparison of the Safety of Olanzapine

and Haloperidol in Combination with Benzodiazepines in Emergency Department Patients
with Acute Agitation. J Emerg Med. 2012;43(5):790-7. Epub 2011 May 19.

-4]l-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 43 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

152.

153.

154.

155.

156.

157.

158.

159.

160.

161.

Stiell IG, Nichol G, Leroux BG, Rea TD, Ornato JP, Powell J, Christenson J, Callaway CW,
Kudenchuk PJ, Aufderheide TP, Idris AH, Daya MR, Wang HE, Morrison LJ, Davis D,
Andrusiek D, Stephens S, Cheskes S, Schmicker RH, Fowler R, Vaillancourt C, Hostler D,
Zive D, Pirallo RG, Vilke GM, Sopko G, Weisfeldt M. Early versus Later Rhythm
Analysis in Patients with Out-of-Hospital Cardiac Arrest. N Eng J Med 2011;365(9):787-
97.

Wilson MP, Vilke GM, Ramanujam P, Itagaki MW. Emergency physicians research
commonly encountered patient-oriented problems in the proportion with which they are
encountered in the emergency department. West J Emerg Med. 2012 Sep;13(4):344-50.
Epub 2012 Feb 6.

DeMers G, Lynch C, Vilke GM. Retail store-related traumatic injuries in paediatric and
elderly populations. J of Paramed Pract 2012;3(11):632-636.

Vilke GM, Payne-James J, Karsch SB. Excited Delirium Syndrome (ExDS): Redefining
an Old Diagnosis. J Forens Legal Med. 2012;19:7-11. Epub 2011 Nov 2.

Vilke GM, Bozeman WP, Dawes DM, DeMers, G, Wilson MP. Excited delirium syndrome
(ExDS): Treatment options and considerations. J Forens Legal Med. 2012;19:117-121.
Epub 2012 Jan 24.

Kroening-Roche JC, Soroudi A, Castillo EM, Vilke GM. Antibiotic and Bronchodilator
Prescribing for Acute Bronchitis in the Emergency Department. J Emerg Med.
2012;43(2):221-7. Epub 2012 Feb 16.

Nordt SP, Vilke GM, Clark RF, Lee Cantrell F, Chan TC, Galinato M, Nguyen V, Castillo
EM. Energy Drink Use and Adverse Effects Among Emergency Department Patients. J
Community Health. 2012: Oct;37(5):976-81. Epub 2012 Feb 25.

Vilke GM, Sloane CM, Chan TC. Funding source and author affiliation in TASER research
are strongly associated with a conclusion of device safety. Am Heart J. 2012
Mar;163(3):e5. Epub 2012 Feb 2.

Vilke GM, Sloane CM, Chan TC. Clarification of Funding Sources in “Electronic Control
Device Exposures: A Review of Morbidity and Mortality”. Ann Emerg Med
2012;59(4):336.

Gault TI, Gray SM, Vilke GM, Wilson MP. Are oral medications effective in the
management of acute agitation? J Emerg Med. 2012;43(5):854-9. Epub 2012 Apr 26.

-42-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 44 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Articles

162.

163.

164.

165.

166.

167.

168.

169.

170.

171.

172.

Macdonald KS, Wilson MP, Minassian A, Vilke GM, Becker O, Tallian K, Cobb P, Perez
R, Galangue B, Feifel D. A naturalistic study of intramuscular haloperidol versus
intramuscular olanzapine for the management of acute agitation. J Clin Psychopharm.
2012;32(3):317-22. Epub 2012 Apr 26.

Repanshek ZD, Ufberg JW, Vilke GM, Chan TC, Harrigan RA. Alternative treatments of
pneumothorax. J Emerg Med 2013;44(2):457-66. Epub 2012 May 21.

Wilson MP, Chen N, Vilke GM, Castillo EM, Macdonald KS, Minassian A. Olanzapine in
ED patients: differential effects on oxygenation in patients with alcohol intoxication, Am J
Emerg Med 2012;30(7):1196-201. Epub 2012 May 23.

Almazroua FY, Vilke GM. The captain morgan technique for the reduction of the
dislocated hip. Ann Emerg Med 2012;60(1):135-6.

Hall CA, Kader AS, McHale AMD, Stewart L, Fick GH, Vilke GM. Frequency of signs of
excited delirium syndrome in subjects undergoing police use of force: Descriptive
evaluation of a prospective, consecutive cohort. J Foresn and Leg Med 20135;20:102-7.
Epub 2012 June 22.

Perkins J, Perkins K, Vilke GM, Almazroua FY. Is culture-positive urinary tract infection
in febrile children accurately identified by urine dipstick or microanalysis? J Emerg Med
2012;43(6):1155-9. Epub 2012 July 13.

Demers G, Meurer WJ, Shih R, Rosenbaum, S, Vilke GM. Tissue plasminogen activator
and stroke: Review of the literature for the clinician. J Emerg Med 2012;43(6):1149-54.
Epub 2012 July 18

Wilson MP, Vilke GM, Govindarajan P, Itagaki MW. Emergency physicians research
common problems in proportion to their frequency. West J Emerg Med 2012;13(4):344-50.

Ronquillo L, Minassian A, Vilke GM, Wilson MP. Literature-based Recommendations for
Suicide Assessment in the Emergency Department: A Review. J Emerg Med.
2012;43(5):836-42. Epub 2012 Oct 2.

Vilke GM, Chan TC, Karch S. Letter by Vilke et al Regarding Article, “Sudden cardiac
arrest and death following application of shocks from a TASER electronic control device”.
Circulation. 2013 Jan 1;127(1):e258. Epub 2013 Jan 1.

Wilson MP, Vilke GM. Why all the yelling and screaming? Dealing with agitation in the
ED setting. Cyberounds. 2013 Feb 09.

-43-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 45 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

173.

174.

175.

176.

177.

178,

179.

180.

181.

Articles

Ali SS, Wilson MP, Castillo EM, Witucki P, Simmons TT, Vilke GM. Common hand
sanitizer may distort readings of breathalyzer tests in the absence of acute intoxication.
Acad Emerg Med 2013; 20(2):212-5.

Maisel A, Mueller C, Neath SX, Christenson RH, Morgenthaler NG, Nowak RM, Vilke G,
Daniels LB, Hollander JE, Apple FS, Cannon C, Nagurney JT, Schreiber D, Defilippi C,
Hogan C, Diercks DB, Stein JC, Headden G, Limkakeng AT Jr, Anand I, Wu AH,
Papassotiriou J, Hartmann O, Ebmeyer S, Clopton P, Jaffe AS, Frank Peacock W. Copeptin
Helps “Copeptin Helps in the Early Detection of Patients with Acute Myocardial
Infarction”: the primary results of the CHOPIN Trial. J Am Coll Cardiol.2013; 62(2):150-
30. Epub 2013 Apr 30.

Minassian A, Vilke GM, Wilson MP. Frequent Emergency Department Visits are More
Prevalent in Psychiatric, Alcohol Abuse, and Dual Diagnosis Conditions than in Chronic
Viral Illnesses Such as Hepatitis and Human Immunodeficiency Virus. J Emerg Med.
2013;45(4):520-5. Epub 2013 Jul 8.

Darracq MA, Clark RF, Jacoby I, Vilke GM, Demers G, Cantrell FL. Disaster
Preparedness of Poison Control Centers in the USA: A 15-year Follow-up Study. J Med
Toxicol. 2014;10(1):29-25. Epub 2013 Jul 12.

Winters ME, Rosenbaum S, Vilke GM, Almazroua FY. Emergency Department
Management of Patients with ACE-Inhibitor Angioedema. J Emerg Med 2013;45(5):775-
80. Epub 2013 Aug 26.

Savaser DJ, Campbell C, Castillo EM, Vilke GM, Sloane C, Neuman T, Hansen AV, Shah
S, Chan TC. The effect of the prone maximal restrained position with and without weight
force on cardiac output and other hemodynamic measures. J Forens Leg Med. 2013
Nov;20(8):991-5. Epub 2013 Aug 30.

Wilson MP, Macdonald K, Vilke GM, Ronquillo L, Feifel D. Intramuscular Ziprasidone:
Influence of alcohol and benzodiazepines on vital signs in the emergency setting. J Emerg
Med 2013:45(6):901-8. Epub 2013 Sep 24.

Perkins J, McCurdy MT, Vilke GM, Al-Marshad AA. Telemetry Bed Usage for Patients
with Low-risk Chest Pain: Review of the Literature for the Clinician. J Emerg Med
2014;46(2):273-7. Epub 2013 Nov 22.

Del Portal DA, Horn AE, Vilke GM, Chan TC, Ufberg JW. Emergency department
management of shoulder dystocia. J Emerg Med 2014;46(3):378-82. Epub 2013 Dec 18.

-44 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 46 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

182.

183.

184.

185.

186.

187.

188.

189.

190.

191,

192.

Articles

Vilke GM, Bozeman WP, Chan TC. Re: Emergency Department Evaluation of Conducted
Energy Weapon (CEW)-Injured Patients. J Emerg Med 2014;46(4):533-4. Epub 2014 Jan 9.

Jalali N, Vilke GM, Korenevsky M, Castillo EM, Wilson MP. The Tooth, the Whole
Tooth, and Nothing But the Tooth: Can Dental Pain Ever Be the Sole Presenting Symptom
of a Myocardial Infarction? A Systematic Review. J Emerg Med. 2014;[Epub 2014 Jan 25].

Sloane C, Chan TC, Kolkhorst F, Neuman T, Castillo EM, Vilke GM. Evaluation of the
Ventilatory Effects of the Prone Maximum Restraint Position (PMR) on Obese Human
Subjects. Forens Sci Int 2014;237:86-9. Epub 2014;46(6):865-72. Epub 2014 Feb 14.

Wilson MP, Minassian A, Bahramzi M, Campillo A, Vilke GM. Despite expert
recommendations, second-generation antipsychotics are not often prescribed in the
emergency department. J Emerg Med. 2014;46(6):808-83. Epub 2014 Mar 19.

Vilke GM, Chan TC, Savaser D, Neuman T. Response to letter by Michaud Regarding
Article, “Hemodynamic consequences of restraints in the prone position in excited delirium
syndrome” J Forens Legal Med 2014;27:82-4.

Davis DP, Aguilar SA, Smith K, Husa RD, Minokadeh A, Vilke G, Sell R, Fisher R,
Brainard C, Dunford JV. Preliminary Report of a Mathematical Model of Ventilation and
Intrathoracic Pressure Applied to Prehospital Patients with Severe Traumatic Brain Injury.
Prehosp Emerg Care. 2015 Apr-Jun; 19(2):328-35. Epub 2014 Oct 7.

Wilson MP, Minassian A, Ronquillo L, Vilke GM. Wilson reply to Ryan. J Emerg Med.
2015 Mar;48(3):336. Epub 2014 Nov 20.

Rowh AD, Ufberg JW, Chan TC, Vilke GM, Harrigan RA. Lateral Canthotomy and
Cantholysis: Emergency Management of Orbital Compartment Syndrome. J Emerg Med.
2015 Mar;48(3):325-30. Epub 2014 Dec 15.

Hall C, Votova K, Heyd C, Walker M, MacDonald S, Eramian D, Vilke GM, Restraint in
police use of force events: Examining sudden in custody death for prone and not-prone
positions, J Forens Legal Med. 2015;31:29-35. Epub 2015 Jan 5

Wilson MP, Brennan JJ, Modesti L, Deen J, Anderson L, Vilke GM, Castillo EM. Lengths
of stay for involuntarily held psychiatric patients in the ED are affected by both patient
characteristics and medication use. Am J Emerg Med. 2015 Apr;33(4):527-30. Epub 2015
Jan 20.

Warren SA, Prince DK, Huszti E, Rea TD, Fitzpatrick AL, Andrusiek DL, Darling S,
Morrison LJ, Vilke GM, Nichol G; the ROC Investigators. Volume versus Outcome: More
Emergency Medical Services Personnel On-scene and Increased Survival after Out-of-
Hospital Cardiac Arrest. Resuscitation. 2015 Sep;94:40-8. Epub 2015 Feb 24.

-45-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 47 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Articles

193.

194.

195.

196.

197,

198.

199.

200.

201,

202.

Nakajima Y, Vilke GM. Editorial: Ambulance Diversion: the Con Perspective. Am J Emerg
Med. 2015 Jun;33(6):818-9. Epub 2015 Mar 10.

Perkins J, Ho JD, Vilke GM, DeMers G. Safety of Droperidol Use in the Emergency
Department. J Emerg Med. 2015 Jul;49(1):91-7. Epub 2015 Mar 30.

Hopper AB, Vilke GM, Castillo EM, Campillo A, Davie T, Wilson MP. Ketamine Use for
Acute Agitation in the Emergency Department. J Emerg Med. 2015 Jun;48(6):712-9. Epub
2015 Apr 2.

Vilke GM, DeMers G, Patel N, Castillo EM. Safety and Efficacy of Milk and Molasses
Enemas in the Emergency Department. J Emerg Med. 2015 Jun;48(6):667-70. Epub 2015
Apr 4.

Shah KS, Marston NA, Mueller C, Neath SX, Christenson RH, McCord J, Nowak

RM, Vilke GM, Daniels LB, Hollander JE, Apple FS, Cannon CM, Nagurney J, Schreiber
D, deFilippi C, Hogan CJ, Diercks DB, Limkakeng A, Anand IS, Wu AH, Clopton P, Jaffe
AS, Peacock WF, Maisel AS. Midregional Proadrenomedullin Predicts Mortality and
Major Adverse Cardiac Events in Patients Presenting With Chest Pain: Results From the
CHOPIN Trial. Acad Emerg Med. 2015 May;22(5):554-63. Epub 2015 Apr 23.

Shi E, Vilke GM, Coyne CJ, Oyama LC, Castillo EM. Clinical outcomes of ED patients
with bandemia. Am J Emerg Med. 2015 Jul;33(7):876-81. Epub 2015 Mar 18.

Castillo EM, Coyne CJ, Chan TC, Hall CA, Vilke GM. Review of the medical and legal
literature on restraint chairs. J Forens Legal Med. 2015;33:91-97. Epub 2015 May 1.

Vilke GM, Kass P. Retroperitoneal Hematoma After Femoral Arterial Catheterization. J
Emerg Med. 2015 Sep;49(3):338-9. Epub 2015 July 4.

Campillo A, Castillo E, Vilke GM, Hopper A, Ryan V, Wilson MP. First-generation
Antipsychotics Are Often Prescribed in the Emergency Department but Are Often Not
Administered with Adjunctive Medications. J Emerg Med. 2015 Dec;49(6):901-6. Epub
2015 Sep 30.

Wilson MP, Nordstrom K, Vilke GM. The Agitated Patient in the Emergency Department.
Curr Emerg Hosp Med Rep. 2015 Oct 12. [Epub ahead of print]

- 46 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 48 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:
Articles

203. LevR, Lee O, Petro S, Lucas J, Castillo EM, Vilke GM, Coyne CJ. Who is prescribing
controlled medications to patients who die of prescription drug abuse? Am J Emerg Med,
2016 Jan;34(1):30-5. Epub 2015 Sep 8.

204. Wilson MP, Nordstrom K, Shah AA, Vilke GM. Psychiatric Emergencies in Pregnant
Women. Emerg Med Clin North Am. 2015 Nov;33(4):841-51.

205. Nordstrom K, Vilke GM, Wilson MP. Psychiatric Emergencies for Clinicians: Emergency
Department Management of Serotonin Syndrome. J Emerg Med. 2016 Jan;50(1):89-91.
Epub 2015 Oct 7.

206. LevR, Petro S, Lee A, Lee O, Lucas J, Castillo EM, Egnatios J, Vilke GM. Methadone
related deaths compared to all prescription related deaths. Forensic Sci Int. 2015 Oct
22;257:347-352.

207. Abraham MK, Perkins J, Vilke GM, Coyne CJ. Influenza in the Emergency Department:
Vaccination, Diagnosis, and Treatment: Clinical Practice Paper Approved by American
Academy of Emergency Medicine Clinical Guidelines Committee. J Emerg Med. 2016
Mar;50(3):536-42. Epub 2016 Jan 4.

208. LevR, Petro S, Lee O, Lucas J, Stuck A, Vilke GM, Castillo EM. A description of Medical
Examiner prescription-related deaths and prescription drug monitoring program data. Am J
Emerg Med. 2015 Dec 14.

209. Meurer WJ, Walsh B, Vilke GM, Coyne CJ. Clinical Guidelines for the Emergency
Department Evaluation of Subarachnoid Hemorrhage. J Emerg Med. 2017 Feb;52(2):255-
261. Epub 2016 Jan 25.

210. Lam SH, Majlesi N, Vilke GM. Use of Intravenous Fat Emulsion in the Emergency
Department for the Critically Ill Poisoned Patient. J Emerg Med. 2016 Aug;51(2):203-14.
Epub 2016 Mar 10.

211. Kudenchuk PJ, Brown SP, Daya M, Rea T, Nichol G, Morrison LJ, Leroux B, Vaillancourt
C, Wittwer L, Callaway CW, Christenson J, Egan D, Ornato JP, Weisfeldt ML, Stiell IG,
Idris AH, Aufderheide TP, Dunford JV, Colella MR, Vilke GM, Brienza AM, Desvigne-
Nickens P, Gray PC, Gray R, Seals N, Straight R, Dorian P; Resuscitation Outcomes
Consortium Investigators. Amiodarone, Lidocaine, or Placebo in Out-of-Hospital Cardiac
Arrest. N Engl J Med. 2016 May 5;374(18):1711-22. Epub 2016 Apr 4

212. Wilson MP, Vilke GM, Hayden SR, Nordstrom K. Psychiatric Emergencies for Clinicians:

Emergency Department Management of Neuroleptic Malignant Syndrome. J Emerg Med.
2016 Jul;51(1):66-9. Epub 2016 May 28.

-A7-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 49 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Articles

213. Healy ME, Kozubal DE, Horn AE, Vilke GM, Chan TC, Ufberg JW. Care of the Critically
Ill Pregnant Patient and Perimortem Cesarean Delivery in the Emergency Department. J
Emerg Med. 2016 Aug;51(2):172-7. Epub 2016 Jun 29.

214. Lasoff D, Vilke G, Nordstrom K, Wilson M. Psychiatric Emergencies for Clinicians:
Detection and Management of Anti-N-Methyl-D-Asparate Receptor Encephalitis. J Emerg
Med. 2016;51(5):561-63. Epub Jul 15.

215. Corbett B, Vilke GM, Nordstrom K, Wilson M. Psychiatric Emergencies for Clinicians:
Diagnosis and Management of Steroid Psychosis. J Emerg Med. 2016;51(5):577-60. Epub
Aug 15.

216. Hornbeak K, Castillo EM, Sloane C, Vilke GM. The Role of Subject Intoxication and Other
Characteristics in Law Enforcement Use-of-force Incidents. J For Med Leg Aff. 2016 1(3):
112.

217. Maisel AS, Wettersten N, van Veldhuisen DJ, Mueller C, Gerasimos Filippatos C, Nowak
R, Hogan C, Kontos MC, Cannon CM, Miiller GA, Birkhahn R, Clopton P, Taub P, Vilke
GM, McDonald K, Mahon N, Nufiez J, Briguori C, Passino C, Murray PT. Neutrophil
Gelatinase-Associated Lipocalin for Acute Kidney Injury During Acute Heart Failure
Hospitalizations: The AKINESIS Study. JACC. 2016;68(13):1420-31.

218. Coyne CJ, Abraham MK, Perkins J, Vilke GM. Letter: Influenza in the Emergency
Department: Vaccination, Diagnosis, and Treatment. J Emerg Med. 2016 Dec;51(6):735-
736. Epub 2016 Sep 26.

219. Motov S, Rosenbaum S, Vilke GM, Nakajima Y. Is There a Role for Intravenous
Subdissociative-Dose Ketamine Administered as an Adjunct to Opioids or as a Single Agent
for Acute Pain Management in the Emergency Department? J Emerg Med. 2016
Dec;51(6):752-757. Epub 2016 Sep 29.

220. Degner NR, Joshua A, Padilla R, Vo HH, Vilke GM. Comparison of Digital Chest
Radiography to Purified Protein Derivative for Screening of Tuberculosis in Newly
Admitted Inmates. J Correct Health Care. 2016 Oct;22(4):322-330.

221. Granata RT, Castillo EM, Vilke GM. Safety of deferred computed tomographic imaging of

intoxicated patients presenting with possible traumatic brain injury. Am J Emerg Med. 2017
Jan;35(1):51-54. Epub 2016 Sep 30.

-48-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 50 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

222.

223.

224,

225.

226,

227.

228.

Articles

Beri N, Marston NA, Daniels LB, Nowak RM, Schreiber D, Mueller C, Jaffe A, Diercks
DB, Wettersten N, DeFilippi C, Peacock WF, Limkakeng AT, Anand I, McCord J,
Hollander JE, Wu AH, Apple FS, Nagurney JT, Berardi C, Cannon CM, Clopton P, Neath
SX, Christenson RH, Hogan C, Vilke G, Maisel A. Necessity of hospitalization and stress
testing in low risk chest pain patients. Am J Emer Med 2017 (35): 274-280. Epub 2016 Oct
29.

Meurer WJ, Barth BE, Gaddis G, Vilke GM, Lam SH. Rapid Systematic Review: Intra-
Arterial Thrombectomy ("Clot Retrieval") for Selected Patients with Acute Ischemic
Stroke. J Emerg Med. 2017 Feb;52(2):255-261. Epub 2016 Nov 15.

Winters ME, Sherwin R, Vilke GM, Wardi G. Does Early Goal-Directed Therapy Decrease
Mortality Compared with Standard Care in Patients with Septic Shock? J Emerg Med. 2017
Mar;52(3):379-384. Epub 2016 Nov 19.

Coyne CJ, Le V, Brennan JJ, Castillo EM, Shatsky RA, Ferran K, Brodine 8, Vilke GM.
Application of the MASCC and CISNE Risk-Stratification Scores to Identify Low-Risk
Febrile Neutropenic Patients in the Emergency Department. Ann Emerg Med. 2016 Dec
29. [Epub ahead of print]

Blewer AL, Ibrahim SA, Leary M, Dutwin D, McNally B, Anderson ML, Morrison LJ,
Aufderheide TP, Daya M, Idris AH, Callaway CW, Kudenchuk PJ, Vilke GM, Abella BS.
Cardiopulmonary Resuscitation Training Disparities in the United States. J Am Heart
Assoc. 2017 May 17;6(5). [Epub ahead of print]

Evans CS, Platts-Mills TF, Fernandez AR, Grover JM, Cabanas JG, Patel MD, Vilke GM,
Brice JH. Repeated Emergency Medical Services Use by Older Adults: Analysis of a
Comprehensive Statewide Database. Ann Emerg Med. 2017 May 27. [Epub ahead of print]

Starks MA, Schmicker RH, Peterson ED, May S, Buick JE, Kudenchuk PJ, Drennan IR,
Herren H, Jasti J, Sayre M, Stub D, Vilke GM, Stephens SW, Chang AM, Nuttall J, Nichol
G; Resuscitation Outcomes Consortium (ROC). Association of Neighborhood
Demographics with Out-of-Hospital Cardiac Arrest Treatment and Outcomes: Where You
Live May Matter. JAMA Cardiol. 2017 Aug 30. [Epub ahead of print]

-49 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 51 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:
Articles
Consortium Publications

1. Davis DP, Garberson LA, Andrusiek DL, Hostler D, Daya M, Pirrallo R, Craig A, Stephens
S, Larsen J, Drum AF, Fowler R, and the Resuscitation Outcomes Consortium
Investigators. A Descriptive Analysis of Emergency Medical Service Systems Participating
in the Resuscitation Outcomes Consortium (ROC) Prehospital Research Network.
Prehospital Emergency Care 11:369-382, 2007. (role: site investigator)

2: J Christenson, D Andrusick, S Everson-Stewart, P Kudenchuk, D Hostler, J Powell, CW
Callaway, D Bishop, C Vaillancourt, D Davis, TP Aufderheide, A Idris, J Stouffer, I Stiell,
R Berg, and the ROC investigators. Chest Compression Fraction Determines Survival in
Patients with Out-of-hospital Ventricular Fibrillation. Circulation 120(13):1241-7, 2009.
(role: site investigator)

SE Newgard CD, Koprowicz K, Wang H, Monnig A, Kerby JD, Sears GK, Davis DP, Bulger
E, Stephens SW, Daya MR; ROC Investigators. Variation in the type, rate, and selection of

patients for out-of-hospital airway procedures among injured children and adults. Acad
Emerg Med. 2009 Dec;16(12):1269-76. (role: site investigator)

4, Bulger EM, May S, Brasel KJ, Schreiber M, Kerby JD, Tisherman SA, Newgard C, Slutsky
A, Coimbra R, Emerson S, Minei JP, Bardarson B, Kudenchuk P, Baker A, Christenson J,
Idris A, Davis D, Fabian TC, Aufderheide TP, Callaway C, Williams C, Banek J,
Vaillancourt C, van Heest R, Sopko G, Hata JS, Hoyt DB; ROC Investigators, Out-of-
Hospital Hypertonic Resuscitation Following Severe Traumatic Brain Injury: A randomized
Controlled Trial. JAMA 304(13):1455-1464, 2010 (role: site investigator)

5. Newgard CD, Rudser K, Atkins DL, Berg R, Osmond MH, Bulger EM, Davis DP,
Schreiber MA, Warden C, Rea TD, Emerson 8; ROC Investigators. The availability and use
of out-of hospital physiologic information to identify high-risk injured children in a
multisite, population based cohort. Prehosp Emerg Care. 2009 Oct-Dec;13(4):420-31. (role:
site investigator)

6. Rea TD, Cook AJ, Stiell IG, Powell J, Bigham B, Callaway CW, Chugh S, Aufderheide TP,
Morrison L, Terndrup TE, Beaudoin T, Wittwer L, Davis D, Idris A, Nichol G;
Resuscitation Outcomes Consortium Investigators. Predicting survival after out-of-hospital
cardiac arrest: role of the Utstein data elements. Ann Emerg Med. 2010 Mar;55(3):249-57,
(role: site investigator)

7 Newgard CD, Schmicker RH, Hedges JR, Trickett JP, Davis DP, Bulger EM, Aufderheide
TP, Minei JP, Hata JS, Gubler KD, Brown TB, Yelle JD, Bardarson B, Nichol G;
Resuscitation Outcomes Consortium Investigators. Emergency medical services intervals
and survival in trauma: assessment of the "golden hour" in a North American prospective
cohort. Ann Emerg Med. 2010 Mar;55(3):235-246.e4. Epub 2009 Sep 23. (role: site
investigator)

- 50 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 52 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

10.

ll.

12.

13.

14,

Articles

Consortium Publications

 

Newgard CD, Rudser K, Hedges JR, Kerby JD, Stiell IG, Davis DP, Morrison LJ, Bulger E,
Terndrup T, Minei JP, Bardarson B, Emerson 8; ROC Investigators. A critical assessment
of the out-of-hospital trauma triage guidelines for physiologic abnormality. J Trauma. 2010
Feb;68(2):452-62. (role: site investigator)

Brooks SC, Schmicker RH, Rea TD, Aufderheide TP, Davis DP, Morrison LJ, Sahni R,
Sears GK, Griffiths DE, Sopko G, Emerson SS, Dorian P; ROC Investigators. Out-of-
hospital cardiac arrest frequency and survival: evidence for temporal variability.
Resuscitation. 2010 Feb;81(2):175-81. (role: site investigator)

Weisfeldt ML, Sitlani CM, Ornato JP, Rea T, Aufderheide TP, Davis D, Dreyer J, Hess EP,
Jui J, Maloney J, Sopko G, Powell J, Nichol G, Morrison LJ; ROC Investigators. Survival
after application of automatic external defibrillators before arrival of the emergency medical

system: evaluation in the resuscitation outcomes consortium population of 21 million. J
Am Coll Cardiol. 2010 Apr 20;55(16):1713-20. (role: site investigator)

Hostler D, Everson-Stewart S, Rea TD, Stiell IG, Callaway CW, Kudenchuk PJ, Sears GK,
Emerson SS, Nichol G, and the Resuscitation Outcomes Consortium Investigators. A
prospective cluster-randomized trial of real-time CPR feedback during out-of-hospital
cardiac arrest resuscitation. BMJ 2011;342:d512 (role: site investigator)

Aufderheide TP, Nichol G, Rea TD, Brown SP, Leroux BG, Pepe PE, Kudenchuk PJ,
Christenson J, Daya MR, Dorian P, Callaway CW, Idris AH, Andrusiek D, Stephens SW,
Hostler D, Davis DP, Dunford JV, Pirrallo RG, Stiell IG, Clement CM, Craig A, Van
Ottingham L, Schmidt TA, Wang HE, Weisfeldt ML, Ornato JP, Sopko G, and the
Resuscitation Outcomes Consortium (ROC) Investigators. A Trial of an Impedance
Threshold Device in Out-of-Hospital Cardiac Arrest. New England Journal of Medicine.
365:798-806, 2011 (role: site investigator)

Reinier K, Thomas E, Andrusiek DL, Aufderheide TP, Brooks SC, Callaway CW, Pepe PE,
Rea TD, Schmicker RH, Vaillancourt C, Chugh SS; Resuscitation Outcomes Consortium
Investigators. Socioeconomic status and incidence of sudden cardiac arrest. CMAJ. 2011
Oct 18;183(15):1705-12. Epub 2011 Sep 12 (role: site investigator)

Wang HE, Devlin SM, Sears GK, Vaillancourt C, Morrison LJ, Weisfeldt M, Callaway
CW; ROC Investigators. Regional variations in early and late survival after out-of-hospital
cardiac arrest. Resuscitation. 2012 Nov;83(11):1343-8. (role: site investigator)

-51-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 53 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

15.

16.

17.

Articles

Consortium Publications

Kudenchuk PJ, Brown SP, Daya M, Morrison LJ, Grunau BE, Rea T, Aufderheide T,
Powell J, Leroux B, Vaillancourt C, Larsen J, Wittwer L, Colella MR, Stephens SW,
Gamber M, Egan D, Dorian P; Resuscitation Outcomes Consortium Investigators.
Resuscitation Outcomes Consortium-Amiodarone, Lidocaine or Placebo Study (ROC-
ALPS): Rationale and methodology behind an out-of-hospital cardiac arrest antiarrhythmic
drug trial. Am Heart J. 2014 May;167(5):653-9. (role: site investigator)

Ian G. Stiell, Siobhan P. Brown, Graham Nichol, Sheldon Cheskes, Christian Vaillancourt,
Clifton W. Callaway, Laurie J. Morrison, James Christenson, Tom P. Aufderheide, Daniel
P. Davis, Cliff Free, Dave Hostler, John A. Stouffer and Ahamed H. Idris and the
Resuscitation Outcomes Consortium Investigators What Is the Optimal Chest Compression
Depth During Out-of-Hospital Cardiac Arrest Resuscitation of Adult Patients? Circulation
2014;130:1962-1970; epub 2014 Sep 24. (role: site investigator)

Idris AH, Guffey D, Pepe PE, Brown SP, Brooks SC, Callaway CW, Christenson J, Davis
DP, Daya MR, Gray R, Kudenchuk PJ, Larsen J, Lin S, Menegazzi JJ, Sheehan K, Sopko
G, Stiell I, Nichol G, Aufderheide TP; Resuscitation Outcomes Consortium Investigators.
Chest Compression Rates and Survival Following Out-of-Hospital Cardiac Arrest. Crit Care
Med. 2015 Apr;43(4):840-8. (role: site investigator)

-52-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 54 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

1, Chan TC, Vilke GM, Hayden SR: Structured curriculum in domestic violence and child
abuse for emergency medicine residents. Acad Emerg Med 1996;3(5):511.

2. Moss ST, Vilke GM, Chan TC, Dunford JD: Outcomes study of out-of-hospital patients
signed out against medical advice by field paramedics. Acad Emerg Med 1997;4(5):413.

3. Chan TC, Vilke GM, Neuman TS, Clausen JL: Does the hobble restraint position result in
respiratory compromise? Acad Emerg Med 1997;4(5):459.

4. Evans SD, Fisher RP, Vilke GM, Chan TC: Accuracy of urban field paramedics estimating
blood loss. Acad Emerg Med 1997;4(5):459.

5. Davis DP, Bramwell KJ, Vilke GM, Rosen P: Cricothyrotomy technique: Standard technique
versus the rapid four-step technique. Acad Emerg Med 1997;4(5):488.

6. Bramwell K, Vilke G, Davis D, Rosen P: Cricothyrotomy technique: Use of the Trousseau
dilator for initial widening and subsequent stabilization of the opening during endotracheal
tube passage. Ann Emerg Med 1997;30(3):419.

7. Neuman TS, Vilke GM, Chan TC, Clausen JL: Changes in pulmonary function associated
with position. Undersea & Hyperbaric Med 1997;24(Suppl):13.

8. Moats T, Chan TC, Ochs M, Buchanan J, Vilke GM: Successful out-of-hospital airway
management by emergency medical technician-Is using the Combitube. Acad Emerg Med
1998;5(5):388.

9, Hamilton RS, Davis DP, Chan TC, Vilke GM, Hayden SR: The effect of blade type and
cervical spinal immobilization on laryngoscopy in a cadaver model of intubation. Acad
Emerg Med 1998;5(5):397.

10. Vilke GM, Chan TC, Neuman T, Clausen JL: The effect of body position on pulmonary
function. Acad Emerg Med 1998;5(5):397.

11. Friedman L, Vilke GM, Chan TC, Hayden SR, Krishel SJ, Rosen P: Emergency department
airway management before and after the start of an emergency medicine residency training
program. Acad Emerg Med 1998;5(5):444.

12. Davis DP, Bramwell KJ, Hamilton RS, Chan TC, Vilke GM: Cricothyrotomy speed and
safety: A comparison between standard open technique and rapid four-step technique using
a novel device. Acad Emerg Med 1998;5(5):483.

13. Davis DP, Fisher RP, Chan TC, Dunford JV, Vilke GM: Rapid-sequence induction for

out-of-hospital intubations: A multimedia course designed for paramedics. Acad Emerg Med
1998;5(5):502.

-53-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 55 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

14. Chan TC, Vilke GM, Buchanan J, Anderson M: Patient ethnicity and age in prehospital
emergency ambulance use and acuity rates. Prehospital Emerg Care 1998;2(3):223.

15. Marino AT, Vilke GM, Chan TC, Buchanan J: Precision of prehospital diazepam dosing for
children in status epilepticus. Prehospital Emerg Care 1998;2(3):232.

16. Marino AT, Vilke GM, Chan TC, Buchanan J: Comparison of prehospital IV and rectal
diazepam for the treatment of pediatric seizures. Prehospital Emerg Care 1998;2(3):233.

17. Vilke GM, Chan TC, Buchanan J, Dunford JV: Are opiate overdose deaths related to patient
release after prehospital naloxone? Prehospital Emerg Care 1998;2(3):236.

18. Vilke GM, Dunford JV, Buchanan J, Chan TC: Are opiate overdose deaths related to patient
release after naloxone? Ann Emerg Med 1998;32(3)Part 2:S6.

19. Gerling MC, Hamilton RS, Davis DP, Morris GF, Vilke GM, Hayden SR, Garfin SR: Effects
of cervical spine immobilization technique and laryngoscope blade selection on an unstable
cervical spine injury in a cadaver model of intubation. Ann Emerg Med 1998;32(3)Part
2:813.

20. Marino AT, Chan TC, Buchanan J, Vilke GM: Precision of prehospital diazepam dosing for
children in status epilepticus. Ann Emerg Med 1998;32(3)Part 2:S30.

21. Marino AT, Vilke GM, Buchanan J, Chan TC: Comparison of prehospital intravenous and
rectal diazepam for the treatment of pediatric seizures. Ann Emerg Med 1998;32(3)Part 2:S30.

22. Davis D, Bramwell K, Hamilton R, Chan T, Vilke G: The fresh-frozen cadaver free-larynx
model for cricothyrotomy training. Ann Emerg Med 1998;32(3)Part 2:S34-S35.

23. Sloane C, Chan TC, Vilke GM, Hayden SR, Krishel SJ, Rosen P: Rapid sequence induction
intubation of trauma patients in the prehospital versus hospital setting. Ann Emerg Med
1998; 32(3)Part 2:S50.

24. Chan TC, Bramwell K, Hamilton R, Davis D, Vilke GM: Comparison of Melcker
cricothyrotomy versus standard technique in human cadaver model. Ann Emerg Med 1998;
32(3)Part 2:S50-S51.

25. Chew GS, Chan TC, Bramwell K, Davis DP, Vilke GM: Does the syringe esophageal
detector device accurately detect an esophageal intubation following gastric distention from
air insufflation? Ann Emerg Med 1998;32(3)Part 2:S51.

26. Chan TC, Vilke GM, Kramer M, Buchanan J, Dunford J: Does a complete neurologic

examination adequately screen for significant intracranial abnormalities in minor head injury?
J Emerg Med 1998;16(5):804.

-54-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 56 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

27. Chan TC, Vilke GM, Kramer M, Buchanan J, Dunford J: Does GCS score affect prehospital
intubation success rates in trauma patients? J Emerg Med 1998;16(5):804-805.

28. Vilke GM, Chan TC, Guss DA: Prospective study on the utility of head CT scan in patients
with minor head injury and GCS scores of 15. J Emerg Med 1998;16(6):984.

29. Chan TC, Vilke GM, Ray LU, Anderson ME: Use of prehospital crash injury data to assess
regional automobile safety restraint use. Prehospital Emerg Care 1999;3(1):83-84.

30. Vilke GM, Chan TC: Effect of a physician speaking directly to prehospital patients who want
to sign out against medical advice. Prehospital Emerg Care 1999;3(1):90.

31. Marino A, Vilke GM, Chan TC: Urban paramedics experience, comfort, and accuracy in the
estimation of pediatric weights. Prehospital Emerg Care 1999;3(1):92.

32. Chan TC, Bramwell KJ, Davis DP, Hamilton RS, Vilke GM: Comparison of wire-guided
percutaneous Melcker cricothyrotomy versus standard cricothyrotomy technique in human
cadaver models. Acad Emerg Med 1999;6(5):514.

33. MaG, Hayden SR, Chan TC, Vilke GM, Schmitt J, Chan D: Using ultrasound to visualize
and confirm endotracheal intubation. Acad Emerg Med 1999;6(5):515.

34. Hamilton RS, Davis DP, Nordt SP, Vilke GM, Chan TC: Lidocaine administration through
an esophageally placed Combitube in a canine model. Acad Emerg Med 1999;6(5):519-520.

35. Chew GS, Chan TC, Bramwell K, Davis DP, Vilke GM: Does gastric distention from air
insufflation affect the accuracy of the syringe esophageal detector device in detecting
esophageal intubation? Acad Emerg Med 1999;6(5):520.

36. Vilke GM, Marino A, Iskander J, Chan TC: Knowledge of prescribed medications by
emergency department patients. Acad Emerg Med 1999;6(5):539.

37. Davis D, Marino A, Vilke G, Dunford J, Videen J: Hyponatremia in marathon runners:
Experience with the inaugural rock ‘n’ roll marathon. Ann Emerg Med 1999;34(4)Part 2:
S40-S41.

38. Davis DP, Kimbro T, Vilke GM: The use of midazolam for prehospital rapid-sequence
intubation may be associated with a dose-related increase in hypotension. Prehosp Emerg
Care 2000;4(1):90.

39. Marino AT, Sharieff G, Gerhart AE, Chan TC, Vilke GM: The efficacy and complication

rate of prehospital midazolam for the treatment of pediatric seizures. Prehosp Emerg Care
2000; 4(1):92.

-55-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 57 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

40,

41,

42.

43,

44,

45.

46.

47.

48.

49,

50.

51.

Eisele JW, Chan T, Vilke G, Neuman T, Clausen J: Comparison of respiratory function in
the prone maximal restraint position with and without additional weight force on the back.
Proceedings of the American Acadamy of Forensic Sciences 2000;V1:202.

Chan TC, Vilke GM, Neuman T, Clark RF, Clausen J: Effect of oleoresin capsicum.
Acad Emerg Med 2000;7(5):471.

Vilke GM, Marino A, Chan TC: Survey of paramedics for latex allergy risk factors.
Acad Emerg Med 2000;7(5):483.

Schmitt JM, Ma G, Hayden SR, Vilke G, Chan T: Suprasternal versus cricothyroid
ultrasound probe position in the confirmation of endotracheal tube placement by bedside
ultrasound. Acad Emerg Med 2000;7(5):526.

Schmitt JM, Ma G, Hayden SR, Vilke G, Chan T: Use of new air absorbing ultrasound
contrast in the confirmation of endotracheal tube placement by bedside ultrasound. Acad
Emerg Med 2000;7(5):526.

Wold RM, Davis DP, Patel R, Chan TC, Vilke GM: Original clinical decision guideline to
identify patients with spinal epidural abscess. Acad Emerg Med 2000;7(5):574-575.

Ma G, Chan TC, Vilke GM, Schmitt J, Hayden SR: Confirming endotracheal intubation
using ultrasound. Ann Emerg Med 2000;36(4)Part 2:S20-S21.

Deitch S, Vilke GM, Marino A, Vroman D, Chan TC: Effect of prehospital use of
nitroglycerine on EKG findings in patients with chest pain. J Emerg Med 2001;20(3):321.

Chan TC, Vilke GM, Neuman T, Clausen J, Schmidt P, Snowden T, Clark RF: Does
oleoresin capsicum “pepper spray” exposure impact cardiovascular function in human
subjects? Acad Emerg Med 2001;8(5):442.

Chan TC, Vilke GM, Bender S, Saldamando V, Smith J, Dunford JV: Effect of a multi-
disciplinary community homeless outreach team on emergency department visits by homeless

alcoholics. Acad Emerg Med 2001;8(5):486.

Davis DP, Ochs M, Hoyt DB, Vilke GM, Dunford JV: The use of the Combitube as a salvage
airway device for paramedic rapid-sequence intubation. Acad Emerg Med 2001;8(5):500.

Vilke GM, Simmons C, Brown L, Skogland P, Guss DA: Approach to decreasing emergency
department ambulance diversion hours. Acad Emerg Med 2001;8(5):526.

-56-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 58 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

52.

53.

54.

55.

56.

57.

58.

59,

60.

61.

62.

63.

Chan TC, Vilke GM, Clausen J, Clark R, Schmidt P, Snowden T, Neuman T: Impact of
oleoresin capsicum spray on respiratory function in human subjects in the sitting and prone
maximal restraint positions positions, 1998 (computer file). Inter-university Consortium for
Political and Social Research (distributor), 2001.

Cardall TY, Glasser JL, Davis D, Vilke GM: Cricothyrotomy training in emergency
medicine residencies. Ann Emerg Med 2001;38(4):S9.

Chan TC, Dunford JV, Vilke GM, Hix A, Schnell S, Liening J, Edgar J: Effect of a multi-
disciplinary serial inebriate program on emergency department visits by chronic alcoholics in
two urban area hospitals. Ann Emerg Med 2001;38(4):S33.

Valentine C, Davis D, Ochs M, Hoyt D, Bailey D, Vilke G: The use of the Combitube as a
salvage airway device for paramedic rapid-sequence intubation. Prehosp Emerg Care
2002;6(1):144.

Chan TC, Dunford JV, Smith S, Sparrow W, Vilke GM: Impact of an on-call physician on
emergency 911 transports from a county jail. Prehosp Emerg Care 2002;6(1):162.

Vilke GM, Sardar W, Fisher R, Dunford JV, Chan TC: Follow-up of elderly patients who
refuse transport after accessing 9-1-1. Prehosp Emerg Care 2002;6(1):164.

Vilke GM, Steen PJ, Smith AM, Chan TC: Out-of-hospital pediatric intubation by
paramedics: The San Diego experience. Prehosp Emerg Care 2002;6(1):165.

Jin AS, Chan T, Davis D, Vilke G: Prospective randomized study of viscous lidocaine vs
Hurricaine in a GI cocktail for dyspepsia. Acad Emerg Med 2002;9(5):381-382.

Jenson P, Chan TC, Vilke GM, Leining J, Schnell R, Chester R, Berthelet J, Marcotte A,
Simmons C, Kelly D, Dunford J: Impact of a multi-disciplinary, community serial inebriate
program on ED visits by chronic alcoholics to three urban emergency departments. Acad
Emerg Med 2002;9(5):389.

Austin T, Chan TC, Nyheim E, Kelly D, Vilke GM: Does the addition of parenteral opiate
pre-medication increase risk for complications when combined with methohexital for
moderate procedural sedation in the ED? Acad Emerg Med 2002;9(5):407.

Glasser JL, Cardall TY, Podboy M, Vilke GM: Out-of-hospital pediatric rapid-sequence
intubation by an aeromedical provider. Acad Emerg Med 2002;9(5):422-423.

Chan TC, Austin T, Nyheim E, Kelly D, Vilke GM: Does parenteral opiate premedication

increase risk of complications when combined with methohexital for orthopedic reductions in
the emergency department? Ann Emerg Med 2002;40(4):S7-S8.

-57-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 59 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS. continued:

Abstracts

64.

65.

66.

67.

68.

69.

70.

71.

72.

73.

74.

75.

Davis D, Tokhi R, Wold R, Patel R, Chan T, Vilke G: The clinical presentation and outcome
of emergency department patients with spinal epidural abscess. Ann Emerg Med 2002;40(4):
$103.

Vilke GM, Loh A: A prospective study of minimizing ambulance diversion and its effects on
emergency department census and hospital admissions. Prehosp Emerg Med 2003;7(1):171.

Buono C, Vilke GM, Schwartz B, Brown L, Swabb C: Identifying reasons for and outcomes
of patients who access 9-1-1, then sign out against medical advice, Prehosp Emerg Med
2003;7(1):172.

Vilke GM, Sloane C, Smith AM, Chan TC: Assessment for deaths in prehospital heroin
overdose patients treated with Naloxone who refuse transport. Prehosp Emerg Med
2003;7(1):190.

Vilke GM, Lev R, Castillo EM, Murrin PA, Chan TC: prospective countywide trial to
decrease ambulance diversion hours. Acad Emerg Med 2003;10(5):465.

Tran A, Davis DP, Wold RM, Patel R, Chan TC, Vilke GM: The use of risk factor
assessment to screen for spinal epidural abcess in emergency department patients with spine
pain. Acad Emerg Med 2003;10(5):569.

Chan TC, Kelso D, Dunford JV, Vilke GM: Can trained health educators provide screening,
brief intervention and referral services in an academic teaching hospital emergency
department? Acad Emerg Med 2003;10(5):515.

Vilke GM, Lev R, Castillo EM, Metz MA, Murrin PA, Chan TC: The effect of decreasing
ambulance diversion hours on emergency department interfacility transfers. Ann Emerg Med
2003 ;42(4):S6.

Vilke GM, Lev R, Castillo EM, Metz MA, Murrin PA, Chan TC: San Diego County
improved patient destination trial to decrease emergency department diversion hours and
diverted patients. Ann Emerg Med 2003;42(4):S2.

Chan TC, Clausen J, Neuman T, Eisele JW, Vilke GM: Does weight force during physical
restraint cause respiratory compromise? Ann Emerg Med 2003;42(4):S17.

Davis D, Grossman K, Vilke G, Kiggins D, Chan TC: Inadvertent anticoagulation of
emergency department patients with aortic dissection. Ann Emerg Med 2003;42(4):S99.

Vilke GM, Wiesner C, Davis DP, Chan TC: The efficacy of adding ipratropium bromide to
albuterol for the prehospital treatment of reactive airways disease. Prehosp Emerg Care 2004;
8(1):112.

- 58 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 60 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

76.

77,

78.

79,

80.

80.

82.

83.

84.

85,

86.

87.

Vilke GM, Vadeboncoeur T, Davis DP, Poste JC, Ochs M, Hoyt DB: The predictive value of
paramedic assessment of aspiration in patients undergoing RSI. Prehosp Emerg Care 2004;
8(1):88-89.

Vilke G, Castillo E, Metz M, Murrin P, Ray LU, Lev R, Chan T: Community trial to
decrease ambulance diversion of patients and hours. Prehosp Emerg Care 2004;8(1):84.

Chan TC, Killeen JP, Kelly D, Vilke GM, Guss DA: Impact of a rapid emergency
department entry and an accelerated care initiative on patient wait times and length of stay.
Acad Emerg Med 2004;11(5):485.

Davis DP, Vadeboncoeur TF, Poste JC, Vilke GM, Ochs M, Hoyt DB: The use of field
Glasgow coma scale to screen severely head-injured patients to undergo paramedic rapid
sequence intubation. Acad Emerg Med 2004;11(5):492.

Patel RJ, Davis D, Vilke GM, Chan TC: Comparison of wire-guided cricothyrotomy
technique with and without balloon-cuffed endotracheal tubes vs. standard surgical
cricothyrotomy. Acad Emerg Med 2004;11(5):522.

Vilke GM, Chan TC, Dunford JV, Poste JC, Metz M, Ochs G, Smith A, Fisher R,
McCallum-Brown L, Davis DP: The three-phase model of cardiac arrest as applied to
ventricular fibrillation in a large, urban emergency medical services system. Acad Emerg
Med 2004;11(5):604.

Hutton K, Swanson E, Vilke G, Davis D, Jones 8, Hoogeveen B: Cricothyrotomies by air
medical providers in 2853 patient intubations. Air Med J 2004;23(5):33.

Davis D, Buono C, Vilke G, Sise M, Eastman B, Kennedy F, Vilke T, Hoyt D: The efficacy
of air medical response to patients with moderate to severe traumatic brain injury. Air Med J
2004;23(5):31.

Hutton K, Swanson E, Vilke G, Davis D, Jones S, Hoogeveen B: Laryngoscopic
visualization grade predicts difficult intubations by air medical crews in the prehospital
setting. Air Med J 2004;23(5):30.

Hutton K, Swanson E, Vilke G, Davis D, Jones S, Hoogeveen B: Success and failure rates of
RSI versus non-RSI intubations by air medical providers in 2853 patients. Air Med J 2004;
23(5):30.

Metz M, Marcotte A, Vilke GM: The effect of decreasing ambulance diversion hours on ed
interfacility transfers. J Emerg Nurs 2004;30(5):411.

Metz M, Murrin P, Vilke GM: Community trial to decrease ambulance diversion hours: the
San Diego county patient destination trial. J Emerg Nurs 2004;30(5):410.

-59-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 61 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

88. Metz M, Murrin P, Vilke GM: The three-phase EMS cardiac arrest model for ventricular
fibrillation. J Emerg Nurs 2004;30(5):405.

89. Vilke GM, Murrin P, Gardina L, Upledger Ray L, Stepanski B, Chan TC: Impact of a new
booster seat law. Ann Emerg Med 2004;44(4):S39-S40.

90. Vilke GM, Marcotte A, Metz M, Upledger Ray L: Pain management in the out-of-hospital
setting. Ann Emerg Med 2004;44(4):S63.

91. Vilke GM, Murrin PA, Marcotte A, Upledger RL: Impact of the San Diego County firestorm
on emergency medical services. Ann Emerg Med 2004;44(4):S102-S103.

92. Davis DP, Pettit K, Poste JC, Vilke GM: The efficacy of out-of-hospital needle and tube
thoracostomy in major trauma victims. Ann Emerg Med 2004;44(4):S103.

93. Buono CJ, Davis DP, Vilke GM, Stepanski B. Esophageal Intubation in an EMS system: a
six-year experience. Prehosp Emerg Care 2005; 9(1):113.

94. Dunford JV, Vilke GM, Chan TC. Utilization of EMS and hospital resources by serial
inebriate program (SIP) clients. Prehosp Emerg Care 2005; 9(1):116.

95. Davis DP, Serrano JA, Buono CJ, Vilke GM, Sise MJ, Hoyt DB. The predictive value of
field and arrival Glasgow coma score in moderate-to-severe brain injury. Prehosp Emerg
Care 2005; 9(1):124.

96. Vilke GM, Castillo EM, Upledger-Ray L, Davis DP, Murrin PA, Kennedy F, Cox S, Coimbra
R. Evaluation of paramedic field triage of injured patients to trauma centers and emergency
departments. Prehosp Emerg Care 2005; 9(1):125.

97. Vilke GM, Harley J, Metz M, Stepanski B, Vroman D, Anderson M, Shipp H. Paramedic
self-reported medication errors in an anonymous survey. Prehosp Emerg Care 2005;
9(1):127.

98. Bush J, Chan TC, Killeen JP, Vilke GM. The effect of changing from a latex agglutination
D-Dimer to an ELISA D-Dimer on emergency physicians ordering imaging studies practices
to evaluate for pulmonary embolism. Acad Emerg Med 2005;12(5):41.

99. Vilke GM, Michalewicz B, Kolkhorst FW, Neuman T, Chan TC. Does weight force during
physical restraint cause respiratory compromise? Acad Emerg Med 2005;12(5):16.

100. Levine SD, Sloane C, Chan TC, Vilke GM, Dunford J. Cardiac monitoring of subjects

exposed to the Taser. Acad Emerg Med 2005;12(5):71.

- 60-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 62 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS. continued:

 

Abstracts

101.

102.

103.

104.

105.

106.

107.

108.

109.

110.

111.

112.

Davis DP, Buono C, Serrano J, Vilke GM, Sise MJ, Hoyt DB. The impact of hyper- and
hypoventilation on outcome in traumatic brain injury. Acad Emerg Med 2005;12(5):138-
139.

Davis D, Buono C, Ramanujam P, Fisher R, Vilke GM, Chan TC, Metz M, Dunford J:
The potential safety of designated cardiac arrest receiving facilities. Ann Emerg Med
2005;46(3):S17.

Chan TC, Killeen JP, Kelly DL, Vilke GM, Guss DA: Accelerated care at triage: Physician-
directed ancillary testing at triage for patients waiting in an emergency department. Ann
Emerg Med 2005;46(3):S107-S108.

Lev R, Vilke G, Dunford J: San Diego Regional STEMI Summit. San Diego Physician.
2005;4:11-13.

Davis D, Reynoso J, Harley J, Kanegaye J, Buono C, Vilke G: The natural history of
pediatric patients meeting criteria for paramedic intraosseous catheter insertion. Prehosp
Emerg Care 2006;10(1):110.

Davis D, Ramanujam P, Buono C, Vilke G: The sensitivity of capnometry to detect
endotracheal intubation: Where should we draw the line? Prehosp Emerg Care 2006;
10(1):118.

Levine S, Sloane C, Chan T, Dunford J, Vilke G: Cardiac monitoring of subjects exposed to
the Taser. Prehosp Emerg Care 2006;10(1):130.

Levine SD, Sloane C, Chan TC, Vilke GM, Dunford J: Cardiac monitoring of human
subjects exposed to the taser. Acad Emerg Med 2006;13(5 Supp 1):S47.

Vilke GM, Dolkas L, Stanley C, Smith AM, Chan TC: Evaluation of deaths associated with
choking. Acad Emerg Med 2006;13(5 Supp 1):S49.

Chan TC, Vilke GM, Michalewicz BA, Neuman T, Levy S, Kolkhorst F: Does physical
restraint impact metabolic oxygen consumption during exertion? Acad Emerg Med 2006;
1365 Supp 1):S46.

Castillo EM, Vilke GM, Sturgis KN, Chan TC, Lindsay SP, Dunford JV: Decrease of health
care service utilization among chronic public inebriates. Acad Emerg Med 2006; 13
(5 Supp 1):S105-106.

Vilke G, Johnson W, Castillo EM, Ederheimer JA, Wexler C, Sloane CM, Chan TC:

Evaluation of in-custody deaths proximal to use of conductive energy devices. Ann Emerg
Med 2006;48(4 Supp 1):S23-S24.

-61-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 63 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

113.

114.

115.

116.

117.

118.

119.

120.

121.

122.

123,

124,

Tornabene SV, Chan TC, Davis DP, Deutsch R, Vilke GM: Evaluating the use and timing
of opioids for the treatment of migraine headaches in the ED. Ann Emerg Med 2006;48
(4 Supp 1):S59-S60.

Killeen JP, Chan TC, Vilke GM, Buono C, Griswold W, Rao R, Lenert L: Wireless
computerized rapid triage in the field: How well does technology perform during mass
casualty incidents and disaster events? Ann Emerg Med 2006;48(4 Supp 1):S69.

Davis D, Salazar A, Vilke G, Chan T: The utility of a novel decision rule to diagnose spinal
epidural abscess in ED patients with back pain. Ann Emerg Med 2006;48(4 Supp 1):S66.

Vilke GM, Castillo EM, Stepanski BM, Murrin PA, Upledger-Ray L, Metz MA, Chan TC:
San Diego County patient destination trial to decrease ambulance division hours; Three year
follow-up. Ann Emerg Med 2006;48(4 Supp 1):S90.

Graydon C, Wilson S, Leahy D, Berthiaume S, Buesch B, Stein R, Vilke G, Davis D:
The positive predictive value of paramedic versus emergency physician interpretation of the
prehospital 12-lead ECG. Prehosp Emerg Care 2006;10(1):116.

Ramanujam P, Stepanski B, Smith A, Upledger-Ray L, Vilke GM. Impact of a state booster
seat law on compliance in pediatric traffic crash victims. Ann Emerg Med 2006; 48(4 Supp
1):S56.

Michalewicz BA, Chan TC, Vilke GM, Levy SS, Neuman TS, Kolkhorst FW. Ventilatory
and metabolic demands during aggressive physical restraint in healthy adults. Med Sci
Sports Exerc 2006;38(5) Suppl:S452-S453.

Chan T, Sloane C, Neuman T, Levine S, Castillo E, Vilke G, Bouton K, Kohokorst F. The
impact of the taser weapon on respiratory and ventilatory function in human subjects. Acad
Emerg Med 2007; 14(5 Suppl 1): 8191-192.

Buono C, Lyon J, Huang R, Brown S, Liu F, Vilke G, Killeen J, Chan T, Kirsh D, Lenert L.
Does wireless technology improve patient tracking in mass casualty incidents? Acad Emerg
Med 2007; 14(5 Suppl 1): $190.

Vilke G, Sloane C, Levine S, Neuman T, Castillo E, Chan T. Does the Taser Cause
Electrical Changes in Twelve Lead ECG Monitoring of Human Subjects? Acad Emerg Med
2007; 14(5 Suppl 1): $104.

Vilke G, Sloane C, Bouton K, Levine S, Neuman T, Castillo E, Kolkhorst F, Chan T.
Cardiovascular and metabolic effects of the taser on human subjects. Acad Emerg Med
2007; 14(5 Suppl 1): S$104-105.

Sloane C, Vilke G, Chan T, Levine S, Dunford J. Serum troponin I measurement of subjects
exposed to the taser x-26. Acad Emerg Med 2007; 14(5 Suppl 1): $103-104.

«62%
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 64 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

125.

126.

127.

128.

129.

130.

131.

132.

133.

134.

135.

Bouton KD, Vilke GM, Chan TC, Sloane C, Levine S, Neuman TS, Levy SS, Kolkhorst FW.
Physiological effects of a five second Taser exposure. Med Sci Sports Exere 2007;39(5
Suppl):$323.

Firestone D, Band RA, Hollander JE, Castillo EM, Vilke GM. Can Urine Dipstick and Brief
Questionnaire Predict Abnormal Serum Creatinine in Emergency Department Patients? Ann
Emerg Med 2007; 50(3):S24.

Vilke GM, Sloane C, Suffecool AC, Neuman TS, Castillo EM, Kolkhorst FW, Chan TC.
Physiologic Effects of the TASER on Human Subjects After Exercise. Ann Emerg Med
2007; 50(3):S55.

Chan TC, Killeen JP, Castillo EM, Vilke GM, Guss DA. Impact of Electronic Medication
Reconciliation on Triage Times for Patients Seen in the Emergency Department. Ann Emerg
Med 2007; 50(3):S71.

Marsan Jr RJ, Vilke GM, Chan TC, Davis DP, Stepanski BM. Description and Efficacy of
Treatment of Hemodynamically Significant Bradycardia in a Large, Urban, Pacing-capable
EMS System. Ann Emerg Med 2007; 50(3):S80.

Chan TC, Killeen JP, Castillo EM, Vilke GM, Kennedy S, FeinbergR, Guss DA. Impact of
an internet based referral appointment system community clinic access and follow-up for ED
patients with no primary care. Acad Emerg Med 2008; 15(5 Suppl 1): S104.

Vilke GM, Sloane CM, Suffecool A, Neuman T, Castillo EM, Kolkhorst F, Chan TC.
Crossover-controlled human study of the physiologic effects of the Taser after vigorous
exercise. Acad Emerg Med 2008; 15(5 Suppl 1): $155.

Vilke GM, Chan TC, Killeen JP, Castillo EM. Impact of psychiatric patient holds in the
emergency department on overcrowding. Acad Emerg Med 2008; 15(5 Suppl 1): $221.

Barnard AC, Sloane C, Vilke GM, Chan TC, Neuman TS, Kolkhorst FW. Physiological
effects of TASER X-26 after intense exercise. Med and Sci in Sports and Exercise 2008;
40(Suppl 5): $475.

Chan TC, Killeen JP, Vilke GM, Guss DA, Jones K, Marshall J, Moore T, Castillo EM.
Impact of mandated nurse-patient ratios on emergency department crowding. Ann Emerg
Med 2008; 52(4):S44.

Davis D, Fong T, Lawrence B, Vilke GM. Psychosocial variables influence the decision to

call 9-1-1 in emergency department patients with abdominal pain. Ann Emerg Med 2008;
52(4):S71.

-63-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 65 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

136.

137,

138,

139,

140.

141.

142.

143.

144,

145.

146.

Bizek G, Castillo EM, Vilke GM, Chan TC. Characteristics and rates of rewarming of
emergency department patients with moderate to severe accidental hypothermia. Ann
Emerg Med 2008; 52(4):S105-6.

Ramanujam P, Castillo EM, Patel E, Vilke GM, Wilson M, Dunford J. Pre hospital
transport time intervals for acute stroke patients. Ann Emerg Med 2008; 52(4):S154.

Vilke GM, Killen J,P, Chan TC, Crumpacker J, Castillo EM. Risk factors and
characteristics of falls among emergency department elderly patients. Ann Emerg Med
2008; 52(4):S160.

Marsan R, Castillo EM, Chan TC, Stepanski B, Vilke GM: Comparison of prehospital
retrospective chart review to prospectively obtained data. Acad Emerg Med
2009;16(4)Supp! 1: S85-S86.

Killeen D, Killeen J, Castillo EM, Chan TC, Vilke GM: Emergency department patient
evaluation of internet and email access for healthcare information. Acad Emerg Med
2009;16(4)Suppl 1: $132-S133.

Sloane CM, Chan TC, Kohlkorst F, Castillo EM, Neuman T, Vilke GM: Can a restraint
chair cause respiratory or ventilatory compromise? Acad Emerg Med 2009;16(4)Suppl 1:
$137.

Castillo, EM, Vilke GM, Killeen J, Guss DA, Marshall J, Chan TC: Impact of mandated
nurse-patient ratios on ED medication delivery. Acad Emerg Med 2009;16(4)Suppl 1:
S157-S158.

Slattery D, Pierson B, Stanley K, Vilke GM: Bridging the training gap in cardiac arrest:
identification of cardiac arrest decision-making deficits in lay rescuers. Acad Emerg Med
2009;16(4)Suppl 1: $182.

Slattery D, Stanley K, Vilke GM, Pierson B: non-medical responders are not accurate at
identifying agonal respirations? Acad Emerg Med 2009;16(4)Suppl 1: $182.

Castillo EM, Vilke GM, Killeen J, Guss DA, Feinberg R, Friedman L, Chan TC: Factors
associated with community clinic follow-up from an ED internet-based referral system.
Acad Emerg Med 2009;16(4)Suppl 1: S247-S248.

Marmon J, Castillo EM, Vilke GM, Killeen J, Chan TC: The effect of admitting team

resident turnover on emergency department patient flow. Acad Emerg Med
2009;16(4)Suppl 1: $257-S258.

-64-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 66 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

147,

148.

149.

150.

151.

152

153.

154,

155.

156,

Castillo EM, Vilke GM, Williams M, Turner P, Boyle J, Chan TC. Collaborative to
decrease ambulance diversion: The California ED Diversion Project. Ann Emerg Med
2009; 54(3):S79.

Lev R, Castillo EM, Vilke GM, Chan TC. Multi-center study of left without treatment rates
from Emergency Departments serving a large metropolitan region. Ann Emerg Med 2009;
54(3):S86.

Chan TC, Vilke GM, Killeen JP, Gus DA, Marshall J, Castillo EM. Impact of mandated
nurse-patient ratios on time to antibiotic administration in the Emergency Department. Ann
Emerg Med 2009; 54(3):S97.

Vilke GM, Robertson NB, Castillo EM, Killeen JP, Chan TC. Erythrocyte sedimentation
rate compared to C-reactive protein as a screening marker in the Emergency Department.
Ann Emerg Med 2009; 54(3):S121.

Stiell IG, Nichol G, Leroux BG, Rea TD, Ornato JP, Powell J, Christenson J, Callaway CW,
Kudenchuk PJ, Aufderheide TP, Idris AH, Daya M, Wang HE, Morrison L, Davis D,
Andrusiek D, Stephens S, Cheskes S, Schmicker RH, Fowler R, Vaillancourt C, Hostler D,
Zive D, Pirrallo RG, Vilke G, Sopko G, Weisfeldt M, the Resuscitation Outcomes
Consortium (ROC) Investigators: Resuscitation outomces consortium roc primed trial of
early rhythm analysis versus later analysis in out-of-hospital cardiac arrest. Resuscitation
2010;818:S16.

Castillo EM, Chan TC, Luu B, Prabhakar N, Vilke GM. Factors Associated With Injuries
Among Subjects and Deputies During Law Enforcement Use of Force Events. Ann Emerg
Med 2010; 56(3):S138.

Wilson MP, MacDonald KS, Vilke GM, Feifel D. Potential Complications of Olanzapine
and Benzodiazepines Compared to Haloperidol and Benzodiazepines In Emergency
Department Patients. Ann Emerg Med 2010; 56(3):S155.

Killeen JP, Castillo EM, Vilke GM, Marshall JB, Chan TC. Impact of Mandated Nurse-
Patient Ratios on Emergency Department Discharge Time. Ann Emerg Med 2010;
56(3):S182.

Chan TC, Castillo EM, Humber DM, Killeen JP. Frequency of Pharmacy Interventions and
Emergency Overrides Following Implementation of Electronic Pharmacy Review In the

Emergency Department. Ann Emerg Med 2010; 56(3):S343.

Chan TC, Castillo EM, Vilke GM, Killeen JP. Do Computerized Medication Alerts Change
Medication Orders In the Emergency Department. Ann Emerg Med 2010; 56(3):S372.

-65-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 67 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

157.

158.

159.

160.

161,

162.

163.

164.

165.

166.

167,

168.

Wilson MP, Vilke GM, Govindarajan P, Itagaki MW. Emergency Physicians Research
Commonly Encountered Patient-Oriented Problems in the the Proportion with Which They
Are Encountered in the Emergency Department. Acad Emerg Med 2011;18 (5)Suppl:S67.

Vilke GM, Anthony E, Castillo EM. Factors Associated with Ambulance Use Among
Emergency Department Patients. Acad Emerg Med 2011;18 (5)Suppl:S114.

Nordt SP, Castillo EM, Galinato M, Nguyen V, Clark RF, Cantrell FL, Chan TC, Vilke
GM: Energy Drink Use and Adverse Effects Among Emergency Department Patients. Clin
Toxicol 2011; 49(6):579.

Savaser DJ, Campbell CC, Chan TC, Shah V, Sloane CS, Hansen AV, Castillo EM, Vilke
GM. The Effect of Prone Maximal Restraint (PMR, aka ‘‘Hog-Tie’’) Position on Cardiac
Output and Other Hemodynamic Measurements. Acad Emer Med 2012;19(4):S78.

Castillo EM, Vilke GM, Killeen JP, Brennan JJ, Chan TC. Visit Urgency Between Frequent
Emergency Department Users In A Large Metropolitan Region Network. Acad Emer Med
2012;19(4):S96.

Killeen JP, Castillo EM, Chan TC, Vilke GM. Emergency Department Patients on Warfarin
- How Often Is the Visit Due to the Medication? Acad Emer Med 2012;19(4):S121.

Killeen JP, Chan TC, Vilke GM, Rafie S, Dunlay R, Castillo EM. Does Pharmacist Review
of Medication Orders Delay Medication Administration in the Emergency Department?
Acad Emer Med 2012;19(4):S166.

Killeen JP, Vilke GM, Chan TC, Oyama L, Carey M, Castillo EM. Does the Residency
Selection Cycle Impact What Information Is Accessed on the Web? Acad Emer Med
2012;19(4):S202.

Vilke GM, Ali S, Simmons T, Witucki P, Wilson MP. Does An Alcohol-based Hand
Sanitizer Affect Breathalyzer Levels? Acad Emer Med 2012;19(4):S278.

Vilke GM, Patel N, Castillo EM, Demers G. Safety and Efficacy of Milk and Molasses in
the ED. Acad Emer Med 2012;19(4):S287.

Castillo EM, Chan TC, Brennen JJ, Killeen JP, Vilke GM. Multiple Hospital Emergency
Department Visits Among “Frequent Flyer” Patients With a Pain Associcated-discharge
Diagnosis. Acad Emer Med 2012;19(4):S321.

Wilson MP, Chen N, Minassian A, Vilke GM, Castillo EM. In Combination With

Benzodiazepines And Alcohol Intoxication, Intramuscular But Not Oral Olanzapine Is
Associated With Decreased Oxygen Saturations. Acad Emer Med 2012;19(4):S356.

- 66 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 68 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

169.

170.

171.

172.

173.

174.

175.

176.

177.

178.

179,

180.

Killeen JP, Vilke GM, Dunford JV, Fisher R, Pringle J, Castillo EM, Chan TC: Impact of
12-lead ECG Wireless Transmission on Hospital STEMI Activations. Ann Emer Med
2012;60(4)S25.

Castillo EM, Brennan JJ, Chan TC, Killeen JP, Vilke GM: Factors Associated With
Frequent Users of Emergency Department Resources. Ann Emer Med 2012;60(4)S32.

DeMers G, Graydon C, Stein M, Wilson S, Buesch B, Berthiaume S, Lee DM, Rivas J,
Vilke GM, Davis D: Analysis of Inter-facility Transfer Rates After Initiation of a Regional
PCI System. Ann Emer Med 2012;60(4)S44.

Vilke GM, Brennan JJ, Castillo EM, Killeen JP, Chan TC: Multiple Hospital Emergency
Department Visits Among Frequent Users With a Pain-Associated Discharge Diagnosis.
Ann Emer Med 2012;60(4)S54.

Benaron D, Castillo EM, Vilke GM, Guluma KZ: Emergency Department Patient
Perception of Stroke. Ann Emer Med 2012;60(4)S58.

Castillo EM, Chan TC, Killeen JP, Vilke GM: Knowledge of Acute Myocardial Infarction
Symptoms: Do Sex Differences Still Exist? Ann Emer Med 2012;60(4)S83.

Chan TC, Castillo EM, Dunford JV, Fisher R, Jensen AM, Vilke GM, Killeen JP: Hot
Spots and Frequent Fliers: Identifying High Users of Emergency Medical Services. Ann
Emer Med 2012;60(4) S83-S84.

Brennan JJ, Chan TC, Vilke GM, Killeen JP, Castillo EM: Identification of Frequent Users
of Hospital Emergency Department Resources Using a Community-wide Approach. Ann
Emer Med 2012;60(4)S102.

Chan TC, Killeen JP, Brennan JJ, Vilke GM, Castillo EM: The Forgotten Emergency
Department Visit When Assessing Hospital Readmissions. Ann Emer Med 2012;60(4)S105.

Brennan JJ, Chan TC, Killeen JP, Castillo EM, Vilke GM: Multiple Hospital Emergency
Department Visits Among “Frequent Flyer” Patients With a Psychiatric-Associated
Discharge Diagnosis. Ann Emer Med 2012;60(4) $146-S147,

Campillo A, MacDonald KS, Vilke GM, Wilson MP: The B52 Combination Is Not
Frequently Used in Emergency Departments and Causes A High Proportion of Patients to
Fall Asleep. Ann Emer Med 2012;60(4) $147.

Lin GK, Vilke GM, Castillo EM, Chen N, Wilson MP: A Comparison of Oral Aripiprazole

and Oral Olanzapine Use in the Emergency Department. Ann Emer Med 2012;60(4) S147-
5148.

-67-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 69 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

181.

182.

183.

184.

185,

186.

187.

188.

189,

190.

Sloane C, Chan TC, Vilke GM, Castillo EM, Kolkhorst F, Neuman T: The Ventilatory
Effects of the Prone Maximal Restraint Position on Obese Human Subjects. Acad Emer
Med 2013;20(5):S105.

Hogen R, Brennan JJ, Vilke GM, Chan TC, Castillo EM: Visit Urgency amongst the
Chronic Disease Population in a Large Metropolitan Region Emergency Department
Network. Acad Emer Med 2013;20(5):S172.

Castillo EM, Chan TC, Vilke GM, Killeen JP, Brennan JJ: Factors Associated with Super
Users of Emergency Department Resources Admitted to Acute Care. Acad Emer Med
2013;20(5):S183.

Brennan JJ, Chan TC, Vilke GM, Castillo EM, Killeen JP: Comorbidity among Frequent
Emergency Department Users with Psychiatric Associated Discharge Diagnoses. Acad
Emer Med 2013;20(5):S229.

Brennan JJ, Castillo EM, Vilke GM, Killeen JP, Chan TC: Factors Associated with
Frequent Users of California Emergency Department Resources. Acad Emer Med
2013;20(5):S230.

Chan TC, Brennan JJ, Killeen JK, Stevenson ME, Kuntz KE, Vilke GM, Castillo EM:
Impact of Social Services Case Management on Homeless, Frequent Users of Emergency
Departments. Acad Emer Med 20135;20(5):S231.

Castillo EM, Chan TC, Brennan JJ, Roberts EE, Vilke GM. What Contributes to Subject
and Officer Injuries During Law Enforcement Use of Force Events? Ann Emerg Med 2013,
62(4), S107.

Brennan JJ, Castillo EM, Wilson M, Chan TC, Killeen JP, Vilke GM. Psychiatric-
Associated Visits to California Emergency Departments: Presence of Licensed Psychiatric
Beds and Admission. Ann Emerg Med 2013, 62(4), S118.

Granata RT, Vilke GM. Impact of deferred CT imaging of intoxicated patients presenting
with altered mental status. J Invest Med 2014;61(1):214.

Nowak RM, Schreiber D, Hollander J, Nagurney J, Hogan C, Wu A, Vilke GM, Apple F,
Cannon C, Daniels L, Anand I, deFillippi C, McCord J, Shah K, Marston N, Neath SX,
Christenson R, Diercks D, Limkakeng A, Jaffe A, Mueller C, Maisel A, Peacock F:
Copeptin Provides Prognostic Value in Emergency Department Patients Presenting with
Acute Undifferentiated Chest Pain. Acad Emerg Med 2014;21(5):S89.

- 68 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 70 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

191,

192.

193.

194,

195.

196.

197.

198.

199,

200.

Peacock W, Nowak R, Neath SX, Hollander J, Cannon C, Nagurney JT, Schreiber D,
Hogan C, Diercks D, Stein JC, Headden G, Limkakeng AT, Mueller C, Vilke GM, Maisel
A: Can a Second Measurement of Copeptin Improve Acute Myocardial Infarction Rule
Out? Acad Emerg Med 2014;21(5):S90.

Vilke GM, Lassoff D, Chan TC, Hall CA, Bozeman WP, Castillo EM. Proning: Outcomes
of Use of Force Followed with Prone Restraint. Acad Emerg Med 2014; 21(Supp 1): $161.

Vilke GM, Chan TC, Roberts EE, Moore JD, Parra KM, Castillo EM. Does Law
Enforcement Use Different Levels of Force if the Subject Appears to be Mentally Impaired?
Acad Emerg Med 2014; 21(Supp 1): 8238.

Hopper A, Dee J, Vilke GM, Castillo EM, Chen V, Hall D, Wilson MP. Hypotensive
Effects of Risperidone Are Not Increased When Used in Conjunction with Benzodiazepines
or in Alcohol Intoxicated Patients but May Increase in Elderly Patients. Acad Emerg Med
2014; 21(Supp 1):S56.

Castillo, EM, Brennan JJ, Hsia RY, Killeen JP, Vilke, GM, Chan TC. Thirty-day
Readmissions Through the Emergency Department in a Large, Metropolitan Region. Acad
Emerg Med 2014; 21(Supp 1):S108.

Castillo EM, Chan TC, Hsia RY, Killeen JP, Vilke GM, Brennan JJ. Should Rural Hospitals
be Concerned about Frequent Users of Emergency Department Resources? Acad Emerg
Med 2014; 21(Supp 1):S218.

Brennan JJ, Chan TC, Vilke GM, Hsia RY, Killeen JP, Castillo EM. Traveling Super Users
of California Emergency Departments. Acad Emerg Med 2014; 21(Supp 1):S220.

Killeen JP, Castillo EM, Brennan JJ, Vilke GM, Chan TC. Does Emergency Department
Interrogation Reduce ED Time for Patients with Pacemakers or ICDs? Acad Emerg Med
2014; 21(Supp 1):8274.

Castillo EM, Brennan JJ, Hsia RY, Killeen JP, Vilke GM, Chan TC. Multiple Emergency
Department Use and 30-day ED Visits. Acad Emerg Med 2014; 21(Supp 1):S322.

Marston N, Shah K, Mueller C, Neath SX, Christenson R, McCord J, Nowak R, Vilke G,
Daniels L, Hollander J, Apple F, Cannon C, Nagurney J, Schreiber D, DeFilippi C, Hogan
C, Diercks D, Limkaken A, Anand I, Jaffe A, Peacock WF, Maisel A, Wu, A: Can a second
measurement of copeptin improve acute myocardial infarction rule out?. J Am Coll Cardiol
2014;63(12_S).

-69-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 71 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

201.

202.

203.

204.

205.

206.

207.

208.

209,

210.

211.

Chan TC, Killeen JP, Vilke GM, Castillo EM. Impact of the Affordable Care Act on the
Health Care Coverage of Patients Seen in the Emergency Department: Initial First Quarter
Findings. Ann Emerg Med 2014; 64(4s):S84 —S85.Smith C, Hopper AB,

Castillo EM, Dang AQ, Chan TC, Vilke GM. Mortality and Timing of Death in Patients
With Runaway Pacemakers. Ann Emerg Med 2014; 64(4s):S111.

Brennan JJ, Chan TC, Hsia RY, Vilke GM, Killeen JP, Castillo EM. Predicting Frequent
Use of Emergency Department Resources. Ann Emerg Med 2014; 64(4s):S118 — S119.

Campillo A, Castillo EM, Vilke GM, Wilson MP. Use of Quetiapine in the Emergency
Department for Acute Agitation and Associated Physiologic Effects. Ann Emerg Med 2014;
64(4s):S138.

Vilke GM, Lev R, Chan TC, Lucas J, Smith J, Painter NA, Castillo EM. Prescription Drug
Prescribing Patterns in a Large Regional Area. Ann Emerg Med 2014; 64(4s):S139-S140.

Hopper AB, Deen J, Smith C, Campillo A, Vilke GM, Castillo EM, Wilson MP.
Hypotensive Effects of Oral Second Generation Antipsychotics in the Emergency
Department. Ann Emerg Med 2014; 64(4s):S140-S141.

Marston N, Shah K, Mueller C, Neath SX, Christenson R, McCord J, Nowak R, Vilke GM,
Daniels L, Hollander J, Apple F, Cannon C, Nagurney J, Schreiber D, deFilippi C, Hogan
C, Diercks D, Limkakend A, Anand I, Wu A, Clopton P, Jeffe A, Peacock F, Maisel A.
Does Copeptin Provide Additional Risk Stratification in Chest Pain Patients With a Mild
Troponin Elevation? Circulation 2014; 130:A12996.

Egnatios J, Lev R, Petro S, Castillo E, Vilke G. Long Active Death: Medadone. Ann Emerg
Med 2015; 66(4s):S140-S141.

Vilke GM, Guss DA. Pilot Study of Telemedicine in a County Jail to Assess and Treat
Acutely Ill Inmates. Ann Emerg Med 2015; 66(4s): S14.

Brennan JJ, Vilke GM, Hsia RY, Chan TC, Killeen JP, Huang J, Castillo EM. Transient
Ischemic Attack “Bouncebacks”: Emergency Department Discharges Who Return as
Admissions Within Seven Days. Ann Emerg Med 2015; 66(4s):S112.

Brennan JJ, Chan TC, Vilke GM, Killeen JP, Hsia RY, Tehaney K, Castillo EM.

Admissions Within Seven Days of an Emergency Department Discharge. Ann Emerg
Med 2015; 66(4s):S89.

-70-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 72 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

Abstracts

212.

213.

214,

215.

216,

217.

218.

219.

220.

221.

222.

223.

Lev R, Lee O, Petro S, Lucas J, Castillo EM, Vilke GM, Coyne CJ. Specialty-Specific
Prescribing Patterns to Patients Who Die From Prescription Drugs: How Do Emergency
Physicians Compare? Ann Emerg Med 2015; 66(4s):S119.

Castillo EM, Chan, TC, Vilke GM, Hsia RY, Ishamine P, Shah S, Kapoor K, Brennan JJ.
A Description of Pediatric Frequent Users of Emergency Department Resources. Ann
Emerg Med 2015; 66(4s):S8.

Chan TC, Brennan JJ, Vilke GM, Hsia RY, Killeen JP, Castillo EM. The Changing
Landscape of Emergency Department Visits in California. Acad Emerg Med 2016;
23:S15

Castillo EM, Vilke GM, Killeen JP, Hsia RY, Wilson MP, Brennan JJ. ED Utilization
Prior to a Suicide and Self-Inflicted Injury Related ED Visit. Acad Emerg Med 2016;
23:S17.

Supat B, Brennan JJ, Vilke GM, Ishimine P, Shah S, Hsia RY, Castillo EM. Assessing
Factors Associated with Pediatric Frequent Emergency Department Utilization. Acad
Emerg Med 2016; 23:S832.

Coyne CJ, Chiu C, Brennan JJ, Castillo EM, Vilke GM. Medication Adherence in the
Emergency Department: What are the Barriers? Acad Emerg Med 2016; 23:S41.

Spinosa DL, Brennan JJ, Castillo EM, Hsia RY, Vilke GM. Multivariate Analysis of 30-
Day Readmission for Acute Myocardial Infarction. Acad Emerg Med 2016; 23:S118.

Castillo EM, Brennan JJ, Shah S, Vilke GM, Hsia RY, Nguyen M. Asthma and Asthma-
Mimicking Pediatric ED Revisit Within Three Days of an ED Discharge. Acad Emerg
Med 2016; 23:S120.

Castillo EM, Brennan JJ, Chan TC, Killeen JP, Hsia RY, Vilke GM. ED Utilization 3-
Days Prior to a Fall-Related ED Visit Among Elderly Patients. Acad Emerg Med 2016;
23:8139,

Coyne CJ, Le V, Brennan JJ, Castillo EM, Shatsky RA, Vilke GM. Low-Risk febrile
Neutropenia: Can These Patients be Safely Discharged from the Emergency Department?
Acad Emerg Med 2016; 23:S161.

Brennan JJ, Vilke GM, Chan TC, Killeen JP, Hsia RY, Castillo EM. ED Revisits Within
3 Days of an ED Discharge Among Elderly Patients. Acad Emerg Med 2016; 23:S169.

Nakajima Y, Vilke GM, Castillo EM, Brennan JJ, Hsia R. Asthma Bouncebacks
Emergency Department Discharges Who Return as Admission Within Three Days. Acad
Emerg Med 2016; 23:S202.

-71-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 73 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

PUBLICATIONS, continued:

 

Abstracts

224,

225.

226.

227.

228,

229,

230.

231.

232.

233.

234.

Benaron D, Castillo E, Vilke G, Guluma K. Emergency Department Patient Perception
of Stroke: A Comparison of Elderly and Nonelderly Knowledge of Stroke. Acad Emerg
Med 2016; 23:S256.

Vilke GM, Castillo EM, Brennan JJ, Killeen JP. What Happens to Emergency Patients Who
Leave Without Being Seen by a Physician? Ann Emerg Med 2016;68(4):S33.

Castillo EM, Morgan AO, Vilke GM, Killeen JP, Hsia RY, Brennan JJ. Characteristics of
Frequent Users of Emergency Departments With Pain-Related Diagnoses. Ann Emerg Med
2016;68(4):S56-57.

Brennan JJ, Vilke GM, Killeen JP, Hsia RY, Castillo EM. Trends Among Emergency
Department Visits for Suicide-Related Diagnoses, 2008 — 2014. Ann Emerg Med
2016;68(4):S385.

Coyne CC, Brennan JJ, Castillo EM, Vilke GM. Cancer-Related Emergency Department
Bounce Backs: Describing the Population and Assessing Outcomes. Ann Emerg Med
2016;68(4):S387.

Castillo EM, Ko K, Howard J, Vilke GM, Hsia R, Killeen JP, Brennan J. The Rate and
Patient Characteristics of 7-Day ED Revisits among Senior Patients. Acad Emerg
Med 2017; 24 (S1):S37-S38.

Hornbeak K, Castillo EM, Sloane C, Vilke GM. Injuries Associated with Law Enforcement
Use-of-force Incidents with and without Subject Intoxication. Acad Emerg Med 2017; 24
(S1):S131.

Coyne C, Li D, Brennan J, Castillo E, Vilke GM. Evaluating cancer-related pain
management in the emergency department setting. Acad Emerg Med 2017; 24 (S1):S148-
$149,

Brennan J, Vilke GM, Hsia R, Killeen JP, Castillo EM. Emergency department visits
following hospital admissions. Acad Emerg Med 2017; 24 (S1):S159.

Vilke GM, Holman M, Brennan B, Castillo EM. Evaluation of the Risk of Carotid Artery
Injury in Strangulation. Acad Emerg Med 2017; 24 (S1):S211-S212.

Coyne CJ, Brennan J, Castillo EM, Vilke GM. Conducting Meaningful Population-Based
Research on Patients with Cancer Who Present To the Emergency Department - A Study on
The Methodology of Categorization. Acad Emerg Med 2017; 24 (S1):S223.

PUBLICATIONS, continued:

-72-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 74 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

Abstracts

235. Miller A, Brennan J, Vilke GM, Castillo EM. Knowledge and Concern over Ingredients in
Packaged Food and Personal Hygiene Products among Emergency Department Patients.
Acad Emerg Med 2017; 24 (S1):S248.

-73-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 75 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

ORAL PRESENTATIONS AT NATIONAL MEETINGS:

1,

10.

11.

Chan TC, Buchanan J, Anderson M, Vilke GM: Patient ethnicity and age in prehospital
emergency ambulance use and acuity rates. NAEMSP Mid-Year Meeting, Lake Tahoe,
Nevada; July 1998.

Vilke GM, Dunford JV, Buchanan J, Chan TC: Are opiate overdose deaths related to patient
release after naloxone? ACEP Research Forum, San Diego, California; October 1998.

Gerling MC, Hamilton RS, Davis DP, Morris GF, Vilke GM, Hayden SR: The effects of
cervical spine immobilization on technique and laryngoscope blade selection on an unstable
cervical spine injury in a cadaver model of intubation. ACEP Research Forum, San Diego,
California; October 1998.

Vilke GM, Chan TC, Ray LU, Anderson ME: Use of prehospital crash injury data to assess
regional automobile safety restraint use. NAEMSP Annual Meeting, Marcos Island, Florida;
January 1999.

Chew GS, Chan TC, Bramwell K, Davis DP, Vilke GM: Does gastric distention from air
insufflation affect the accuracy of the syringe esophageal detector device in detecting
esophageal intubation? SAEM Western Regional Research Forum, Redondo Beach,
California; March 1999.

Davis DP, Kimbro T, Vilke GM: The use of midazolam for prehospital rapid-sequence
intubation may be associated with a dose-related increase in hypotension. NAEMSP Annual
Meeting, Dana Point, California; January 2000.

Marino AT, Sharieff G, Gerhart AE, Chan TC, Vilke GM: The efficacy and complication
rate of prehospital midazolam for the treatment of pediatric seizures. NAEMSP Annual
Meeting, Dana Point, California; January 2000.

Eisele JW, Chan T, Vilke G, Neuman T, Clausen J: Effect of weight placed on the back of
subjects in the hobble restraint position. American Academy of Forensic Sciences Annual
Meeting, Reno, Nevada; February 2000.

Chan TC, Vilke GM, Neuman TS, Clark RF, Clausen JL: The effect of oleoresin capsicum
spray inhalation on pulmonary and respiratory function. SAEM Western Regional Research
Forum, Portland, Oregon; April 2000.

Vilke GM, Chan TC, Seltzer A, Fisher R, Dunford JV: Outcome of out-of-hospital refusal
of paramedic transport by parents of pediatric patients. State of California EMS Authority
EMS for Children Annual Conference, San Diego, California; November 2000.

Deitch S, Vilke GM, Marino A, Vroman D, Chan TC: Effect of prehospital use of

nitroglycerine on EKG findings in patients with chest pain. American Academy of
Emergency Medicine Annual Conference, Orlando, Florida; March 2001.

-74-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 76 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

ORAL PRESENTATIONS AT NATIONAL MEETINGS, continued:

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

Vilke GM, Steen PJ, Smith AM, Chan TC: Pediatric intubation by paramedics: The San Diego
County experience. SAEM Western Regional Research Forum, Irvine, California; March 2001.

Davis DP, Ochs M, Hoyt DB, Dunford JV, Vilke GM: The use of the Combitube as a salvage
airway device for paramedic RSI. SAEM Western Regional Research Forum, Irvine,
California; March 2001.

Chan TC, Dunford JV, Vilke GM: Impact of a community multidisciplinary homeless
outreach team. SAEM Annual Meeting, Atlanta, Georgia; May 2001.

Chan TC, Dunford JV, Vilke GM: Impact of a community multidisciplinary homeless
outreach team. CAL/ACEP Scientific Assembly, Santa Clara, California; June 2001.
(Won Award for Best Oral Presentation)

Valentine C, Davis D, Ochs M, Hoyt D, Bailey D, Vilke G: The use of the Combitube as a
salvage airway device for paramedic rapid sequence induction. NAEMSP Annual Meeting,
Tucson, Arizona; January 2002.

Vilke GM, Lev R, Castillo EM, Metz MA, Murrin PA, Chan TC: Prospective countywide
trial to decrease ambulance diversion hours. SAEM Western Regional Meeting, Scottsdale,
Arizona; April 2003.

Vilke GM, Lev R, Castillo EM, Murrin PA, Chan TC: Prospective countywide trial to
decrease ambulance diversion hours. SAEM Annual Meeting, Boston, Massachusetts,
May 2003.

Vilke GM, Lev R, Castillo EM, Metz MA, Murrin PA, Chan TC: San Diego County
improved patient destination trial to decrease emergency department diversion hours and
diverted patients. American College of Emergency Physicians Research Forum, Boston,
Massachusetts; October 2003.

Vilke G, Castillo E, Metz M, Murrin P, Ray LU, Lev R, Chan T: Community trial to
decrease ambulance diversion of patients and hours. NAEMSP National Conference, Tucson,
Arizona; January 2004.

Marcelyn Metz, Patricia Murrin, Gary M. Vilke: The three-phase EMS cardiac arrest model
for ventricular fibrillation. ENA Annual Meeting; San Diego, California; October 2004.

Michalewicz, BA, TC Chan, GM Vilke, SS Levy, TS Neuman, and FW Kolkhorst:
Ventilatory and metabolic demands during aggressive physical restraint in healthy adults.
American College of Sports Medicine Annual Meeting, Denver, CO; June 2006. [Medicine
and Science in Sports and Exercise 38(5 Supplement), 2006].

Vilke GM, Ali S, Simmons T, Witucki P, Wilson MP. Does an alcohol-based sanitizer impact
breathalyzer levels? SAEM Annual Meeting, Chicago, Illinois; May 2012.

-75-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 77 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

10.

11.

12.

13.

14.

15.

SELECTED SPEAKING ENGAGEMENTS:

“Death of a Child: How to Treat the Survivors” -- Grand Rounds, Department of Emergency
Medicine, UCSD Medical Center; April 1996.

“Assessing GCS and the Field Neurologic Exam” -- Palomar College Paramedic Training;
June 1998,

“Prehospital Shock”; “Management of the Field Trauma Patient” -- Mercy Air, Ventura
County Lecture Series; August 1998.

“ER: Not Just a Television Show, But a Field of Research” -- Howard Hughes Foundation
Lecture Series, University of California, San Diego; November 1998.

‘“Multi-Casualty Incident” -- UCSD Medical Center Trauma Conference; March 1999,

‘Managing the Prehospital Multi-Casualty Incident” -- Southwestern College Paramedic
Training Institute; May 1999.

“Aeromedical Transport: The Past and Current Environment” -- Trauma Morbidity and
Mortality Conference, Children’s Hospital, San Diego, California; July 1999,

“Altitude Medicine”; “Carbon Monoxide Poisoning and Treatment Options”; “Aeromedical
Transport Options”; “Emergent Airway Management Options” -- Rural Emergency Medicine
Conference, Jackson Hole, Wyoming; August 1999.

“Abdominal and Chest Trauma in Sports” -- First Annual San Diego County Athletic
Coaches Workshop, San Diego, California; June 2000.

“Tabletop Discussion on Chemical Weapon of Mass Destruction” -- Facilitator of Tabletop
Training for San Diego County Metropolitan Medical Strike Team; July 2000.

“Pediatric IV Access”; “Spinal Immobilization”; “Children with Special Health Care Needs”;
“Cardiovascular Emergencies” -- American Academy of Pediatrics Pediatric Education for

Prehospital Professionals Conference, San Diego, California; November 2000.

“New Frontiers in Field Management of Pediatric Status Epilepticus” -- State of California
EMS Authority Annual EMS for Children Conference, San Diego, California; November 2000.

“EMS Medical Control: Avoiding your Day in Court” -- ACEP’s Emergency Medicine
Connection Conference, San Diego, California; March 2001.

“Pediatric Intubations by Paramedics” -- San Diego Chapter of the Committee on Pediatric
Emergency Medicine; April 2001.

“Warfare and Terrorism: A Review of Chemical Agents -- San Diego County Metropolitan
Medical Strike Team Training; August 2001.

- 76 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 78 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

 

16.

17.

18.

19,

20.

21.

22,

23.

24.

25.

26.

27.

28.

29.

30.

32.

“Bioterrorism and San Diego County” -- Council of Community Clinics Meeting;
October 2001.

“Bioterrorism and San Diego County Readiness” -- CTN interview with Bill Horn;
October 2001.

“Future of Prehospital Care” -- Keynote Speaker, Southwestern Paramedic College
Graduation; November 2001.

“Biological Agents for Terrorism” -- San Diego County Metropolitan Medical Strike Team
Training; November 2001.

“Clinical Aspects of Bioterrorist Agents” -- Palomar Paramedic College; November 2001.
“Clinical Aspects of Bioterrorism” -- Grand Rounds, Fallbrook Hospital; January 2002.
“Bioterrorism and San Diego County Readiness” -- Poway Town Hall Meeting; January 2002.
“Bioterrorist Preparedness” -- National Medical Association, San Diego County; January 2002.

“Chemical Agents of Terrorism: Diagnosis and Treatment” -- Topics and Advances in
Internal Medicine, San Diego, California; March 2002.

“Bioterrorism: Implications for the Legal and Domestic Community” -- Thomas Jefferson
School of Law, San Diego, California; April 2002.

“Prehospital Management of Pediatric Seizures” -- EMS-Children Annual Conference;
San Diego, California; November 2002.

“Paramedicine — Past, Present and Future” -- Keynote Speaker, Southwestern Paramedic
College Graduation; San Diego, California; December 2002.

“Medical Group Preparedness: How would you Respond to a Possible Victim of
Bioterrorism?” -- Bioterrorism Preparedness Training Conference; San Diego California;
January 2003.

“Update on Bioterrorism” -- The Western States Winter Conference on Emergency Medicine;
Park City, Utah; January 2003.

‘““Academic Emergency Medicine and Research Opportunities” -- San Diego Health
Information Association, San Diego, California; February 11, 2003.

“Blast and Radiological Injuries: Myths and Realities” -- San Diego County Metropolitan
Medical Strike Team Training; San Diego, California; August 2003.

Til =
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 79 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

33.

34.

35.

36.

36.

37.

38,

39.

40.

41.

42.

43,

44,

45.

46.

“Clinical Aspects of Bioterroism” -- American Correctional Health Services Association,
California and Nevada Chapter Annual Conference, San Diego, California; September 2003.

“Bioterrorism” -- UCSD/SDSU General Preventive Medicine Residency Lecture Series,
La Jolla, California; October 2003.

“Prehospital Pediatric Airway Obstruction” — Children’s Hospital Grand Rounds, San Diego,
California; July 2004.

“Future of Healthcare in San Diego: Trends Impacting our Delivery System” -- San Diego
Organization of Healthcare Leaders, San Diego, California; August 2004.

“Firestorm 2003” -- Children’s Hospital Grand Rounds, San Diego, California; January 2004.

“EMS research: Unique ethical and regulatory issues” -- Applied Research Ethics National
Association Annual meeting, San Diego, California; October 2004.

“What happens when you call 911?” -- San Diego Sports Medicine Foundation, San Diego,
California; October 2004.

“Making the Metropolitan Medical Response System Work for You" -- Emergency Response
2004 Conference, San Diego, California; November 2004.

“San Diego County Emergency Department Ambulance Bypass - Past, Present, Future” --
Urgent Matters Briefing, San Diego, California; November 2004.

“San Diego County Emergency Department Ambulance Bypass - Past, Present, and Future” --
San Diego Community Emergency Departments, San Diego, California; December 2, 2004.

“Emergency Response Management for Efficiency of Care and Fiscal Consideration” --
American Correctional Health Services Association, Oakland, California; April 2, 2005.

“Conducted Energy Devices — Medical Updates and Issues” -- Police Executive Research
Forum, Houston, Texas; October 18, 2005.

“Conducted Energy Devices Proximity Deaths and Medical Response” -- 2005 Critical
Issues in Policing Series, Police Executive Research Forum, San Diego, California;
December 8, 2005.

“Conductive Electrical Devices (Tasers®) and Patients with Excited Delirium for Law
Enforcement and Emergency Medical Personnel” -- The U.S. Metropolitan Municipalities

EMS Medical Directors Annual Meeting, Dallas, Texas; February 16, 2006.

“Tasers and Sudden Death” -- Keynote speaker at One Day Symposium on In-Custody
Deaths by the Florida Sheriffs Association, Orlando, Florida; June 1, 2006.

- 78 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 80 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

47.

48.

49,

50.

51.

52.

53.

54.

55,

56.

57.

58.

59

“Medical Aspects of the Use of Force Continuum” -- Department of Justice Community
Oriented Policing Services (COPS) Conference, Washington, DC; July 29, 2006.

“Resuscitation Outcomes Consortium” -- 7th Annual University of California Neurotrauma
Meeting, Carmel, California; August 3, 2006.

“Use of Force: Sudden Death Myths and Excited Delirium” -- The Commission of
Accreditation for Law Enforcement Agencies (CALEA) Less Lethal Technology Working
Group Meeting, Washington, DC; September 10, 2006.

“Police In-Custody Deaths and the Taser Controversy” -- UCSD/SDSU General Preventive
Medicine Residency Lecture Series, La Jolla, California; September 2006.

“Conductive Energy Devices: The medical aspects of Taser Electronic Control Devices
(ECDs) and other Energy Devices” — Sudden Death, Excited Delirium and In-Custody Death
Conference by the Institute for the Prevention of In-Custody Deaths, Inc. Las Vegas,
Nevada; November 16-17, 2006.

“Cardiac, Respiratory and Metabolic Effects of EMD” — Study of Deaths Following Electro
Muscular Disruption, Meeting of the Chief Medical Panel for the National Institute of Justice.
Washington D.C.; January 9, 2007.

“The Medical Implications of Tasers and the Impact on EMS ” — National Association of
EMS Physicians National Conference. Naples, FL; January 12, 2007.

“Excited Delirium” - Solutions For Corrections Seminar for the California State Sheriffs
Association, Ontario, CA; February 7, 2007.

“Excited delirium, positional asphyxia and restraint” -- EMS Today Conference, Baltimore,
Maryland; March 10, 2007.

“Medical implications of Tasers and other Conductive Energy Devices” -- EMS Today
Conference, Baltimore, Maryland; March 10, 2007.

“Excited Delirium” -- American Correctional Health Services Association, Oakland,
California; September 19, 2007.

‘Human Physiologic Effects of Tasers” — Study of Deaths Following Electro Muscular
Disruption, Meeting of the Chief Medical Panel for the National Institute of Justice.
Washington D.C.; September 27, 2007.

. “The clinical impacts of TASER and other Conductive Energy Devices on Humans: A Review

of the latest Medical Research” — Sudden Death, Excited Delirium and In-Custody Death
Conference by the Institute for the Prevention of In-Custody Deaths, Inc. Las Vegas, Nevada;
November 28-30, 2007.

-79 -
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 81 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

60.

61.

62.

63.

64.

65.

66.

67,

68.

69.

70.

71.

72.

“Physiological Effects of Tasers” — The City Council of Miami-Dade. Miami, Florida;
January 17, 2008.

“Excited Delirium: What is it? Why does it kill? What do we need to know about it?
Western States Winter Conference on Emergency Medicine. Park City, Utah, February 8,
2008.

“Medical Effects of Tasers” — The City Council of Houston. Houston, Texas; March 10,
2008.

“Less Lethal Weapons” - Emergency Nurses Association, San Diego Chapter. San Diego,
California; April 18, 2008.

“The Clinical Impacts of TASER and other Conductive Energy Devices on Humans and Why
People Die Afterwards” -- American Correctional Health Services Association, San Diego,
California; September 17, 2008.

“Police In-Custody Deaths and Excited Delirium” -- UCSD/SDSU General Preventive
Medicine Residency Lecture Series, La Jolla, California; October 2008.

“The Clinical Impacts of TASER and other Conductive Energy Devices on Humans” —
Sudden Death, Excited Delirium and In-Custody Death Conference by the Institute for the
Prevention of In-Custody Deaths, Inc. Las Vegas, Nevada; October 29, 2008.

“Agitated Delirium — Role of Illicit Drug Use in Sudden Restraint Death” Western Medical
Toxicology Fellowship Conference. San Diego, California; April 29, 2009.

“Conducted Energy Devices: Are They Safe Options?” Excited Delirium Conference by the
Canadian Institute for the Prevention of In-Custody Deaths, Inc. Niagara Falls, Canada; May
26, 2009.

“The Physiologic Effects of the Taser on Humans” UCSD Biomedical and Clinical Research
Seminars. San Diego, California; June 2, 2009.

“The Taser-Plastic Surgery Interface” UCSD Department of Plastic Surgery Grand Rounds.
San Diego, California; June 17, 2009.

“ECD Research Update and Safety Issues” — Sudden Death, Excited Delirium and In-Custody
Death Conference by the Institute for the Prevention of In-Custody Deaths, Inc. Las Vegas,
Nevada; November 12, 2009.

“Use of the Restraint Chair and Positional Asphyxia” — Southern California Jail Manager’s
Association. Temecula, California; January 21, 2010.

- 80-
ase 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 82 of 86

Curriculum Gas:
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

73. “Excited Delirium Challenges and Best ER Practices” Excited Delirium Conference by the
Canadian Institute for the Prevention of In-Custody Deaths, Inc. Niagara Falls, Canada; April
19, 2010.

74. “Excited Delirium and TASERs: What Physicians Need to Know” — Grand Rounds Scripps
Encinitas Hospital. Encinitas, California; July 15, 2010.

75. “Excited Delirium and TASERs: What Physicians Need to Know” — Grand Rounds
University Medical Center. Las Vegas Nevada; August 10, 2010,

76. “Review of ECD Research and Reported Cardiac Capture” — Sudden Death, Excited Delirium
and In-Custody Death Conference by the Institute for the Prevention of In-Custody Deaths,
Inc. Las Vegas, Nevada; November 17, 2010.

76. ‘The Science Behind the American Heart Association ACLS Guidelines” — Puerto Vallarta
ACLS Resuscitation Conference. Puerto Vallarta, Mexico; February 18, 2011.

77. “The Science Behind the American Heart Association ACLS Guidelines” — Cabo San Lucas
ACLS Resuscitation Conference. Cabo San Lucas, Mexico; March 25, 2011.

78. “ROC Cardiac Arrest Outcomes” — San Diego Resuscitation Conference. San Diego,
California; April 9, 2011.

79. “Do Electronic Control Devices Kill Humans: Review of the Data’ — Sudden Death, Excited
Delirium and In-Custody Death Conference by the Institute for the Prevention of In-Custody
Deaths, Inc. Las Vegas, Nevada; November 16, 2011.

80. “Evaluation After Choking or Strangulation” — UCSD Forensic Nursing Conference. San
Diego, California; April 28, 2012.

81. “Prehospital Hypothermia for Cardiac Arrest” — Santa Clara County EMS Conference. San
Jose, California; May 23, 2012.

82. “The Science Behind the American Heart Association ACLS Guidelines” — Cabo San Lucas
ACLS Resuscitation Conference. Cabo San Lucas, Mexico; August 21, 2012.

83. “Acute Cerebral Accidents” — Hermosillo ACLS Resuscitation Conference. Hermosillo,
Sonora, Mexico; September 11, 2012.

84. “Excited Delirium Syndrome: TASERS, Restraints, and Sudden Death” — Emergency Nurses
Association Annual Conference. San Diego, California; September 15, 2012.

85. “Electronic Control Devices and the not so Shocking Truth about their Lethality” — Sudden

Death, Excited Delirium and In-Custody Death Conference by the Institute for the Prevention
of In-Custody Deaths, Inc. Las Vegas, Nevada; November 14, 2012.

-81-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 83 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

86.

87.

88,

89.

90.

91.

92.

93.

94.

95.

96.

97.

98.

99,

100.

“Medical Evaluation and Detection of Dementia and Delirium” — Annual Update on
Behavioral Emergencies Conference. Las Vegas, Nevada, December 5, 2012.

“Acute Cerebral Accidents” — Puerto Vallarta Resuscitation Conference. Puerto Vallarta
Mexico; January 17, 2013.

“Excited Delirtum Syndrome: TASERS, Restraints, and Sudden Death” — San Diego County
Emergency Nurses Association 911 Conference. San Diego, California; April 19, 2013.

“Acute Cerebral Accidents” — Cabo San Lucas Resuscitation Conference. Cabo San Lucas
Mexico; April 27, 2013.

“Acute Myocardial Infarction” — Mazatlan Resuscitation Conference. Mazatlan Mexico;
May 7, 2013.

“Hypothermia Post Cardiac Arrest” —Acapulco Resuscitation Conference. Acapulco,
Mexico; May 28, 2013.

“Bath Salts and In-Custody Death”- National Sheriff's Association. Charlotte, NC; June 25,
2013.

“Updates in Cardiac Arrest: The ROC Trials” — Mexico Association of Emergency Medicine
Emergency Update Conference. Mexico City, Mexico; June 28, 2013.

“Management of Head Trauma” — Mexico Association of Emergency Medicine Emergency
Update Conference. Mexico City, Mexico; June 28, 2013.

“Hypothermia Post Cardiac Arrest” —La Paz Resuscitation Conference. La Paz, Mexico; July
22, 2013.

“Management of Head Trauma” — Mexico Association of Emergency Medicine Emergency
Update Conference. Monterrey, Mexico; September 26, 2013.

“Updates in Cardiac Arrest: The ROC Trials” — Mexico Association of Emergency Medicine
Emergency Update Conference. Monterrey, Mexico; September 26, 2013.

“Risk Management and Minimizing Malpractice Exposure” — UCSD Department of
Orthopedics Grand Rounds, San Diego, CA October 2, 2013.

“Decreasing Your Risk in Labor and Delivery” — UCSD 9" Annual Perinatal Symposium,
San Diego, CA October 11, 2013.

“Excited Delirium Syndrome: TASERS, Restraints, and Sudden Death” — UCSD Department
of Emergency Medicine Grand Rounds, San Diego, CA November 11, 2013.

-82-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 84 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

101.

102.

103.

104.

105.

106.

107.

108.

109.

110.

111.

112.

113.

114.

115.

“Excited Delirium Syndrome” — Annual Update on Behavioral Emergencies Conference.
Orlando, Florida; December 12, 2013.

“The importance of CT on the initial evaluation of a trauma patient: ABC or AB-CT ?” —
Primero Simposium Internacional BNH con UCSD Celebrado en Los Cabos. Los Cabos,

Mexico; December 7, 2013.

“Management of Head Trauma” —Emergency Medicine Update Conference. Puerto Vallarta,
Mexico; December 18, 2013.

“Updates in Cardiac Arrest: The ROC Trials” — Emergency Medicine Update Conference.
Puerto Vallarta, Mexico; December 18, 2013.

“Pulmonary Embolism: Evaluation and Treatment”- 25" Annual Mexico Emergency
Medicine Congress. Acapulco, Mexico; February 20, 2014.

“Management of Head Trauma” —Emergency Medicine Update Conference. Puerto Vallarta,
Mexico; March 5, 2014.

“Updates in Cardiac Arrest: The ROC Trials” — Emergency Medicine Update Conference.
Puerto Vallarta, Mexico; March 5, 2015.

“Management of Burns” —Trauma Update Conference. Puerto Vallarta, Mexico; April 3,
2014.

“Management of Head Trauma” —Trauma Update Conference. Puerto Vallarta, Mexico;
April 3, 2014.

“Cuffs, Chains and Chairs” — Restraint and In-Custody Death Conference by the Institute for
the Prevention of In-Custody Deaths, Inc. Las Vegas, Nevada; April 24, 2014.

‘Management of Burns” —Trauma Update Conference. Los Cabos, Mexico; June 5, 2014.

“Management of Head Trauma” - Primera Feria Annual de la Salud. Guadalajara, Mexico;
July 18, 2014

“Management of Burns” - Primera Feria Annual de la Salud. Guadalajara, Mexico; July 18,
2014.

“Updates in Cardiac Arrest: The ROC Trials” — Primera Feria Annual de la Salud.
Guadalajara, Mexico; July 18, 2014.

“Pulmonary Embolism: Evaluation and Treatment’’- Primera Feria Annual de la Salud.
Guadalajara, Mexico; July 18, 2014.

- 83-
Case 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 85 of 86

Curriculum Vitae
Gary M. Vilke, M.D., FACEP, FAAEM

116.

117.

118.

119.

120.

121.

122,

123.

124.

125.

126.

127,

128,

129.

130.

131,

“Risk Management and Minimizing Malpractice Exposure” - UCSD Department of
Anesthesia Pain Service Grand Rounds, San Diego, CA September 24, 2014.

“The ABCs of CPR” —Huatulco Resuscitation Conference. Huatulco, Mexico; October 2,
2014.

“Risk Management and Minimizing Malpractice Exposure” — UCSD Division of
Gastroenterology Grand Rounds, San Diego, CA October 16, 2014.

“Identification and Treatment of Excited Delirium Syndrome” - Annual Update on
Behavioral Emergencies Conference. Scottsdale, Arizona; December 11, 2014.

“Autopsy of an In-Custody Death” — Defense Research Institute Annual Conference, San
Diego, CA January 30, 2015.

“TASERS: The shocking truth”- 26" Annual Mexico Emergency Medicine Congress.
Mazatlan, Mexico; February 5, 2015.

“Resuscitation Update: CPR, Hypothermia and new devices” - 26" Annual Mexico
Emergency Medicine Congress. Mazatlan, Mexico; February 5, 2015.

“Management of Head Trauma” - Segundo Feria Annual de la Salud. Guadalajara, Mexico;
May 22, 2015.

“Updates in Cardiac Arrest: The ROC Trials” — Segundo Feria Annual de la Salud.
Guadalajara, Mexico; May 22, 2015.

“Pulmonary Embolism: Evaluation and Treatment”- Segundo Feria Annual de la Salud.
Guadalajara, Mexico; May 22, 2015.

“Resuscitation Update: CPR, Hypothermia and new devices” — Altitude and Travel Medicine
Symposium. Cusco, Peru; August 21, 2015.

“Approaches to Stabilization, Transfer and Disposition of Tourist with Multiple Trauma —
Altitude and Travel Medicine Symposium. Cusco, Peru; August 21, 2015.

“Risk Management and Minimizing Malpractice Exposure” - UCSD Department of
Orthopedics Grand Rounds, San Diego, CA December 2, 2015.

“Ketamine and EMS” — Annual Update on Behavioral Emergencies Conference. Las Vegas,
Nevada; December 3, 2015.

“Pulmonary Embolism: Evaluation and Treatment”- 27" Annual Mexico Emergency
Medicine Congress. Puerto Vallarta, Mexico; February 4, 2016.

“The importance of CT on the initial evaluation of a trauma patient: ABC or AB-CT ?” — 27"
Annual Mexico Emergency Medicine Congress. Puerto Vallarta, Mexico; February 4, 2016.

- 84-
Curriculum Gass

ase 4:17-cv-05339-JST Document 71-1 Filed 03/01/19 Page 86 of 86

Gary M. Vilke, M.D., FACEP, FAAEM

SELECTED SPEAKING ENGAGEMENTS, continued:

 

132.

133.

134.

135.

136.

137,

138.

139.

140.

“Risk Management and Minimizing Malpractice Exposure” — UCSD Department of
Dermatology Grand Rounds, San Diego, CA February 11, 2016.

“Remembering the Provider” — Southern California Association of Health Risk Managers,
Palm Desert, CA May 4, 2016.

“The ABCs of CPR” —San Miguel Health Fair. San Miguel, Mexico; July 15, 2016.

“Beware of the Medically Fragile Patient”- Special Needs Conference by the Institute for the
Prevention of In-Custody Deaths, Inc. Las Vegas, Nevada; March 7, 2017.

“Avances en Tromboembolia Pulmonar”- 3’! Annual Congreso Binacional de Medicine de
urgencias y Trauma, Tijuana, Mexico; May 5, 2017.

“Caso Clinico de Trauma”- 3" Annual Congreso Binacional de Medicine de urgencias y
Trauma, Tijuana, Mexico; May 5, 2017.

“Avances en Aeromedicina”- 3’! Annual Congreso Binacional de Medicine de urgencias y
Trauma, Tijuana, Mexico; May 6, 2017.

“Science of Restraint, Position/Compression and Asphyxia, and Science Behind Asphyxial
Death” — Police Use of Force in Today’s World. Miami, FL; June 26, 2017.

“Excitated Delirium Syndrome and the Risk of Litigation” — California Crisis Intervention
Team Association Annual Meeting. Costa Mesa, CA; August 24, 2017.

- 85-
